Exhibit 10.8

SOUTHWEST AIRLINES CO.

401(k) PLAN



--------------------------------------------------------------------------------

SOUTHWEST AIRLINES CO.

401(k) PLAN

Table of Contents

 

 

          Page ARTICLE I    PURPOSE    1 ARTICLE II    DEFINITIONS AND
CONSTRUCTION    2

2.1

   DEFINITIONS    2

2.2

   CONSTRUCTION    9 ARTICLE III    ELIGIBILITY AND PARTICIPATION    9

3.1

   ELIGIBILITY REQUIREMENTS    9

3.2

   NOTIFICATION OF ELIGIBILITY    10

3.3

   RE-ENTRY OF PRIOR MEMBERS    10 ARTICLE IV    CONTRIBUTIONS    10

4.1

   SALARY REDUCTION CONTRIBUTIONS    10

4.2

   CATCH-UP CONTRIBUTIONS    11

4.3

   COMPANY MATCHING CONTRIBUTIONS    11

4.4

   QUALIFIED NONELECTIVE CONTRIBUTIONS    11

4.5

   REDUCTION OF EXCESS DEFERRALS    12

4.6

   DEFERRAL PERCENTAGE TEST    12

4.7

   CONTRIBUTION PERCENTAGE TEST    15

4.8

   ROLLOVER CONTRIBUTIONS    16 ARTICLE V    ADJUSTMENT OF INDIVIDUAL ACCOUNTS
   18

5.1

   INDIVIDUAL ACCOUNTS    18

5.2

   METHOD OF ADJUSTMENT    18

5.3

   SALARY REDUCTION ELECTIONS    18 ARTICLE VI    ALLOCATIONS    20

6.1

   SALARY REDUCTION, COMPANY MATCHING, AND ROLLOVER CONTRIBUTIONS    20

6.2

   QUALIFIED NONELECTIVE CONTRIBUTIONS    20

6.3

   FORFEITURES    20

6.4

   NOTIFICATION TO MEMBERS    20

6.5

   MAXIMUM ANNUAL ADDITION TO ACCOUNT OR BENEFIT    21 ARTICLE VII    RETIREMENT
   23

7.1

   NORMAL OR LATE RETIREMENT    23

7.2

   BENEFIT    23 ARTICLE VIII    DEATH    24

8.1

   DEATH OF MEMBER    24

8.2

   DESIGNATION OF BENEFICIARY    24

8.3

   BENEFIT    24

8.4

   NO BENEFICIARY    24

 

i



--------------------------------------------------------------------------------

ARTICLE IX    DISABILITY    25

9.1

   DISABILITY    25

9.2

   BENEFIT    25 ARTICLE X    TERMINATION OF EMPLOYMENT AND FORFEITURES    25

10.1

   ELIGIBILITY AND BENEFITS    25

10.2

   TIME OF PAYMENT    26

10.3

   FORFEITURES    26

10.4

   FORFEITURES FOR CAUSE    26 ARTICLE XI    WITHDRAWALS AND LOANS    27

11.1

   LOANS TO MEMBERS    27

11.2

   WITHDRAWALS    29 ARTICLE XII    INVESTMENT OF THE TRUST FUND    34

12.1

   MEMBER DIRECTION OF INVESTMENT    34

12.2

   CONVERSION OF INVESTMENTS    36 ARTICLE XIII    ADMINISTRATION    37

13.1

   APPOINTMENT OF COMMITTEE    37

13.2

   COMMITTEE POWERS AND DUTIES    37

13.3

   DUTIES AND POWERS OF THE PLAN ADMINISTRATOR    38

13.4

   RULES AND DECISIONS    39

13.5

   COMMITTEE PROCEDURES    39

13.6

   AUTHORIZATION OF BENEFIT PAYMENTS    39

13.7

   PAYMENT OF EXPENSES    39

13.8

   INDEMNIFICATION OF MEMBERS OF THE COMMITTEE    39 ARTICLE XIV    NOTICES   
39

14.1

   NOTICE TO TRUSTEE    39

14.2

   SUBSEQUENT NOTICES    40

14.3

   RELIANCE UPON NOTICE    40 ARTICLE XV    BENEFIT PAYMENTS    40

15.1

   METHOD OF PAYMENT    40

15.2

   TIME OF PAYMENT    40

15.3

   CASH OUT DISTRIBUTION    42

15.4

   MINORITY OR DISABILITY PAYMENTS    43

15.5

   DISTRIBUTIONS UNDER DOMESTIC RELATIONS ORDERS    43

15.6

   DIRECT ROLLOVER OF ELIGIBLE ROLLOVER DISTRIBUTIONS    44 ARTICLE XVI   
TRUSTEE    46

16.1

   APPOINTMENT OF TRUSTEE    46

16.2

   APPOINTMENT OF INVESTMENT MANAGER    46

16.3

   RESPONSIBILITY OF TRUSTEE AND INVESTMENT MANAGER    46

16.4

   BONDING OF TRUSTEE AND INVESTMENT MANAGER    46 ARTICLE XVII    AMENDMENT AND
TERMINATION OF PLAN    46

17.1

   AMENDMENT OF PLAN    46

17.2

   TERMINATION OF PLAN    47

17.3

   SUSPENSION AND DISCONTINUANCE OF CONTRIBUTIONS    47

17.4

   LIQUIDATION OF TRUST FUND    48

17.5

   CONSOLIDATION, MERGER OR TRANSFER OF PLAN ASSETS    48 ARTICLE XVIII   
GENERAL PROVISIONS    48

18.1

   NO EMPLOYMENT CONTRACT    48

 

ii



--------------------------------------------------------------------------------

18.2

   MANNER OF PAYMENT    48

18.3

   NONALIENATION OF BENEFITS    49

18.4

   TITLES FOR CONVENIENCE ONLY    49

18.5

   VALIDITY OF PLAN    49

18.6

   PLAN BINDING    49

18.7

   RETURN OF CONTRIBUTIONS    49

18.8

   MISSING MEMBERS OR BENEFICIARIES    50

18.9

   QUALIFIED MILITARY SERVICE    50 ARTICLE XIX    TOP-HEAVY RULES    51

19.1

   DEFINITIONS    51

19.2

   DETERMINATION OF TOP-HEAVY STATUS    52

19.3

   MINIMUM COMPANY CONTRIBUTION    52 ARTICLE XX    FIDUCIARY PROVISIONS    53

20.1

   GENERAL ALLOCATION OF DUTIES    53

20.2

   FIDUCIARY DUTY    53

20.3

   FIDUCIARY LIABILITY    54

20.4

   CO-FIDUCIARY LIABILITY    54

20.5

   DELEGATION AND ALLOCATION    54

 

iii



--------------------------------------------------------------------------------

SOUTHWEST AIRLINES CO.

401(k) PLAN

PREAMBLE

WHEREAS, SOUTHWEST AIRLINES CO., a corporation formed under the laws of the
State of Texas (the “Company”) has previously adopted a profit sharing plan and
trust designated as the Southwest Airlines Co. ProfitSharing Plan, effective as
of January 1, 1973, which was subsequently amended and restated in its entirety,
effective as of January 1, 1986, which was again amended and restated in its
entirety, effective as of January 1, 1991, to comply with the Tax Reform Act of
1986 and subsequent legislation and to continue the cash or deferred feature of
the plan as a separate Plan, and which was again amended and restated in its
entirety, effective January 1, 2008, to comply with the Pension Protection Act
of 2006, to add an automatic enrollment feature, to incorporate amendments that
were previously made, and to reflect certain other operational and
administrative practices (the “Prior Plan”); and

WHEREAS, the Company now desires to again amend and restate the Prior Plan in
its entirety to implement certain provisions of, and for compliance with, the
Heroes Earnings Assistance and Relief Tax Act of 2008 and to reflect certain
other operational and administrative practices;

NOW, THEREFORE, in consideration of the premises and to carry out the purposes
and intent as set forth above, effective as of January 1, 2009, except as
otherwise specifically provided herein, the Prior Plan is hereby restated and
amended in its entirety, superseded and replaced by this plan (hereinafter
referred to as the “Plan”), and the Company does hereby adopt this restated Plan
for the benefit of its eligible employees. There will be no gap or lapse in time
or effect between such plans, and the existence of a qualified plan shall be
continuous and uninterrupted.

The terms and conditions of this restated Plan are as follows:

ARTICLE I

PURPOSE

The purpose of this Plan is to reward Employees of the Company for their loyal
and faithful service, to help the Employees accumulate funds for their later
years, and to provide funds for their Beneficiaries in the event of death or
disability. The benefits provided by this Plan will be paid from a Trust Fund
established by the Company and will be in addition to the benefits Employees are
entitled to receive under any other programs of the Company and under the Social
Security Act.

This Plan and the separate related Trust forming a part hereof are established
and shall be maintained for the exclusive benefit of the Members hereunder and
their Beneficiaries. No part of the Trust Fund can ever revert to the Company,
except as hereinafter provided, or be used for or diverted to purposes other
than the exclusive benefit of the Members of this Plan and their Beneficiaries.

 

1



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Where the following words and phrases appear in this Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary:

(a) Affiliate. A member of a controlled group of corporations (as defined in
Section 414(b) of the Code), a group of trades or businesses (whether or not
incorporated) which are under common control (as defined in Section 414(c) of
the Code), or an affiliated service group (as defined in Section 414(m) of the
Code) of which the Company is a member, or any entity otherwise required to be
aggregated with the Company pursuant to Section 414(o) of the Code and the
regulations issued thereunder.

(b) Allocation Date. With respect to Qualified Nonelective Contributions, if
any, the last day of the Plan Year and, with respect to Salary Reduction
Contributions and Company Matching Contributions, the Valuation Date coincident
with or next following the date on which such contributions are transmitted to
the Trust.

(c) Annual Compensation. The total amounts paid by the Company or any Eligible
Affiliate to an Employee as remuneration for personal services rendered during
each Plan Year, including expense allowances (to the extent includible in the
gross income of the Employee) and any amounts not includible in the gross income
of the Employee pursuant to Sections 402(e)(3), 125(a), 414(u), or 132(f)(4) of
the Code, but excluding (1) director’s fees; (2) expense reimbursements and
nontaxable expense allowances; (3) prizes and awards; (4) expatriate bonuses;
(5) items of imputed income; (6) contributions made by the Company under this
Plan or any other employee benefit plan or program it maintains, such as group
insurance, hospitalization or like benefits; (7) amounts realized or recognized
from qualified or nonqualified stock options or when restricted stock or
property held by the Employee either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture; (8) Company contributions to a plan
of deferred compensation that are not included in the Employee’s gross income
for the taxable year in which contributed, or any distributions from a deferred
compensation plan; (9) amounts, if any, paid to an Employee in lieu of a Company
Contribution to the Southwest Airlines Co. ProfitSharing Plan in the event that
such Company Contribution would constitute an annual addition, as defined in
Section 415(c)(2) of the Code, in excess of the limitations under Section 415(c)
of the Code; and (10) severance payments. For purposes of this Section 2.1(c),
severance payments include severance pay, unfunded nonqualified deferred
compensation benefits and parachute payments made after an Employee’s severance
from employment, but shall not include amounts attributable to payments made
within 2 1/2 months following severance from employment that, absent a severance
from employment, would have been paid to the Employee for services rendered
prior to the severance from employment and for accrued bona fide sick, vacation,
or other leave (to the extent the Employee would have been able to use the leave
if employment had continued). Annual Compensation shall include amounts
otherwise includible, as provided above, which are paid by the Company or an
Eligible Affiliate to the Employee through another person, pursuant to the
common paymaster provisions of Sections 3121(s) and 3306(p) of the Code.

 

2



--------------------------------------------------------------------------------

The Annual Compensation of each Member or former Member taken into account under
the Plan for any Plan Year shall not exceed $230,000, as adjusted by the
Secretary of the Treasury for increases in the cost of living at the time and in
the manner set forth in Section 401(a)(17)(B) of the Code. If a Plan Year
consists of fewer than twelve (12) months, then the dollar limitation in the
preceding sentence will be multiplied by a faction, the numerator of which is
the number of months in the Plan Year, and the denominator of which is twelve
(12). Except as otherwise provided herein, for purposes of an allocation under
the Plan based on Annual Compensation, Annual Compensation shall only include
amounts actually paid to an Employee during the period he is a Member of the
Plan. Notwithstanding the limitation in the preceding sentence, for purposes of
an allocation of a Company Matching Contribution, Annual Compensation shall
include amounts actually paid to an Employee during the applicable Plan Year.

(d) Beneficiary. A person designated by a Member or former Member to receive
benefits hereunder upon the death of such Member or former Member.

(e) Break in Service. An Employee shall have a Break in Service for each Plan
Year in which he completes fewer than 501 Hours of Service with the Company
unless he is on a leave of absence authorized by the Company in accordance with
its leave policy.

(f) Code. The Internal Revenue Code of 1986, as amended.

(g) Committee. The persons who may be appointed to administer the Plan in
accordance with Article XIII.

(h) Company. Southwest Airlines Co., or its successor or successors.

(i) Company Matching Contributions. Contributions that may be made by the
Company for any Plan Year on behalf of a Member who has elected to receive
Salary Reduction Contributions for such Plan Year as provided in Section 4.2
hereof. Company Matching Contributions shall be determined on behalf of Members
whose conditions of employment are governed by a collective bargaining agreement
between the Company and a labor union in accordance with the terms of such
collective bargaining agreement, as then in effect, and shall be determined on
behalf of Members whose conditions of employment are not so governed in the sole
and absolute discretion of the board of directors of the Company.

(j) Company Matching Contribution Account. A separate subaccount to which is
credited a Member’s Company Matching Contributions, if any, and any earnings
attributable thereto, adjusted to reflect any withdrawals, distributions, or
investment losses attributable thereto.

 

3



--------------------------------------------------------------------------------

(k) Deemed Election Date. Except as otherwise provided herein, the Entry Date on
which an eligible Employee commences or recommences participation in the Plan
after January 1, 2008, in accordance with Section 3.1 hereof. Notwithstanding
the foregoing, in the event an eligible Employee’s employment with the Company
and all Affiliates terminates, any deemed election that would otherwise be in
effect shall automatically terminate and such Employee shall have a new Deemed
Election Date, which shall be the first day of the calendar month concurrent
with or next following such Employee’s completion of thirty (30) consecutive
days of Service, beginning on the date on which such Employee is reemployed.
Furthermore, a deemed election in effect with respect to any Member shall
automatically terminate upon the date of a withdrawal from such Member’s Salary
Reduction Contribution Account in accordance with the provisions of
Section 11.2(e) hereof. An Employee hired prior to January 1, 2008 shall not
have a Deemed Election Date unless such Employee terminates employment and is
subsequently rehired after January 1, 2008.

(l) Disability. A physical or mental condition which, in the judgment of the
Committee, totally and presumably permanently prevents the Employee from
engaging in any substantial gainful employment with the Company. A determination
of Disability shall be based upon competent medical evidence satisfactory to the
Committee. The Committee shall apply the rules with respect to Disability
uniformly and consistently to all Employees in similar circumstances.

(m) Effective Date. January 1, 2009, except as otherwise specifically provided
herein.

(n) Employee. Any person who is receiving remuneration for personal services
rendered to the Company, or who would be receiving such remuneration except for
an authorized leave of absence; provided, however, that any individual whose
conditions of employment are governed by a collective bargaining agreement
between the Company and a labor union shall not be considered an Employee unless
the collective bargaining agreement provides for coverage of such individual
under the Plan. In no event shall any individual employed by any Affiliate or
subsidiary of the Company be considered an Employee. Notwithstanding the
foregoing, individuals whose conditions of employment are governed by a
collective bargaining agreement that does not provide for coverage of such
individual under the Plan shall nonetheless be deemed to be an Employee for
purposes of crediting service pursuant to the provisions of subsections 2.1(s),
(ii) and (mm) hereunder.

The term “Employee” shall also include any “leased employee,” as such term is
defined below, deemed to be an employee of an Employer or any Affiliate as
provided in Sections 414(n) or (o) of the Code. The term “leased employee” means
any person (other than an employee of the recipient) who, pursuant to an
agreement between the recipient and any other person (“leasing organization”),
has performed services for the recipient (or for the recipient and related
persons determined in accordance with Section 414(n)(6) of the Code) on a
substantially full-time basis for a period of at least one year, and such
services are performed under the primary direction of or control by the
recipient. Contributions or benefits provided by the leasing organization that
are attributable to services performed for the recipient shall be treated as
provided by the recipient. Notwithstanding the foregoing, a leased employee
shall not be considered an employee of

 

4



--------------------------------------------------------------------------------

the recipient if: (i) such employee is covered by a money purchase pension plan
that provides: (1) a nonintegrated employer contribution rate of at least ten
percent (10%) of compensation, as defined in Section 415(c)(3) of the Code, but
including amounts contributed pursuant to a salary reduction agreement that are
excludable from the employee’s gross income under Section 125,
Section 402(e)(3), Section 402(h)(1)(B), or Section 403(b) of the Code,
(2) immediate participation, and (3) full and immediate vesting; and (ii) leased
employees do not constitute more than twenty percent (20%) of the recipient’s
nonhighly compensated work force.

The term “Employee” shall include an individual receiving a differential wage
payment under Section 414(u) of the Code.

(o) Entry Date. The first day of each calendar month.

(p) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

(q) Fund or Trust Fund. All assets of whatsoever kind or nature held from time
to time by the Trustee in the Trust Fund forming a part of this Plan, without
distinction as to income and principal and without regard to source, e.g.,
allocations, contributions, earnings, forfeitures, or gifts.

(r) Highly Compensated Employee. The term Highly Compensated Employee includes
highly compensated active employees and highly compensated former employees. A
highly compensated active employee includes any Employee who performs Service
for the Company during the determination year and who, during the look-back year
received compensation from the Company in excess of $105,000 (as adjusted
pursuant to Section 415(d) of the Code). The term Highly Compensated Employee
also includes Employees who are Five Percent (5%) Owners (as defined in
Section 19.1(f) hereof) at any time during the look-back year or determination
year. For purposes of this Section 2.1(s), the determination year shall be the
Plan Year. The look-back year shall be the twelve-month period immediately
preceding the determination year. For purposes of this Section 2.1(r), the term
“compensation” shall have the same meaning as set forth in Section 415(c)(3) of
the Code.

A highly compensated former employee includes any Employee who separated from
service (or was deemed to have separated from service) prior to the
determination year, performs no Service for the Company during the determination
year, and was a highly compensated active employee for either the separation
year or any determination year ending on or after the Employee’s 55th birthday.
The determination of the identity of Highly Compensated Employees will be made
in accordance with Section 414(q) of the Code and the regulations thereunder.

(s) Hour of Service. An Hour of Service shall include all hours for which pay is
received or for which an Employee is entitled to payment, whether worked or not,
plus service credit on the basis of the number of his regularly scheduled
working hours for any other period of absence for which the Employee is paid or
entitled to payment and which

 

5



--------------------------------------------------------------------------------

is authorized by the Company in accordance with its uniform leave policy for
vacation, holiday, sick leave, illness, Disability, layoff, military service, or
civic duty. In no event shall credit for the number of Hours of Service
attributable to a single continuous period for which no duties are performed
exceed 501. Service credit shall also be given for each other leave of absence
authorized by the Company for which the Employee is paid or entitled to payment.

Hours of Service shall be computed on an equivalency basis, whereby for each
month during which an Employee would be credited with at least one Hour of
Service (or, in the case of flight attendants, one trip), such Employee shall be
credited with one hundred ninety (190) Hours of Service.

These hours must be credited to Employees in the computation period during which
the duties were performed, or if no duties were performed, during which the
applicable period of absence occurred, and not when paid, if different. Credit
must also be given, without duplicating any hours described above, for each hour
for which back pay, irrespective of mitigation of damages, has been awarded or
agreed to by the Company. These hours must be credited in the computation period
or periods to which the award or agreement pertains rather than that in which
the payment, award, or agreement was made.

In determining the number of Hours of Service to be credited to an Employee in
the case of a payment that is made or due to an Employee under the provisions of
the paragraphs above, the Committee shall apply the rules set forth in
Department of Labor Regulations 2530.200 b-2(b) and (c), which rules are
incorporated into and made a part of this Plan by reference.

For purposes of determining whether an Employee has incurred a Break in Service
as defined in Section 2.1(e), the Committee shall credit an Employee with Hours
of Service during absence from work for maternity or paternity reasons that
would otherwise have been credited to such Employee but for such absence. For
purposes of this Plan, an Employee shall be deemed to be on maternity or
paternity leave if the Employee’s absence from work is (1) by reason of the
pregnancy of the Employee, (2) by reason of the birth of a child of the
Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or (4) for purposes
of caring for such child for a period beginning immediately following such birth
or placement. The Hours of Service credited under this paragraph shall be
limited to the lesser of (1) the number necessary to prevent the Employee from
incurring a Break in Service or (2) 501 Hours of Service. Hours of Service
credited under this paragraph shall be credited in the Plan Year in which the
absence begins, but if the Employee does not need those Hours of Service to
prevent a Break in Service in the Plan Year in which the absence began, then
they shall be credited in the immediately following Plan Year.

(t) Individual Account. The account or record maintained by the Committee
showing the monetary value of the individual interest in the Trust Fund of each
Member, former Member, and Beneficiary.

 

6



--------------------------------------------------------------------------------

(u) Investment Managers. The qualified and acting Investment Managers, as
defined in ERISA, who under this Plan may be appointed by the Company to invest
and manage Plan assets as fiduciaries.

(v) Member. An Employee who has met the eligibility requirements for
participation in this Plan, as set forth in Article III hereof. A former Member
is a Member who has terminated employment with the Company but who has an
Individual Account under the Plan, and shall include those individuals who have
an Individual Account under the Plan and who were not employed by the Company,
but who were formerly employed by Morris Air Corporation.

(w) Named Fiduciary. The Committee shall be the Named Fiduciary designated to
manage the operation and administration of the Plan.

(x) Normal Retirement Date. The date on which a Member attains the age of sixty
(60) years.

(y) Plan. Southwest Airlines Co. 401(k) Plan, as amended from time to time.

(z) Plan Administrator. Such person or persons as designated by the Committee,
which shall be the Committee unless and until it designates such other person or
persons.

(aa) Plan Year. The annual period beginning January 1st and ending
December 31st, both dates inclusive of each year.

(bb) Prior Plan. The Southwest Airlines Co. 401(k) Plan, effective January 1,
1991, as heretofore amended and restated from time to time.

(cc) Qualified Nonelective Contributions. Contributions which may, at the
election of the Company, be made to the Plan by the Company in an amount
necessary to assure the Plan’s compliance with the deferral percentage test
described in Section 4.5 hereof or the contribution percentage test described in
Section 4.6 hereof.

(dd) Retirement. Separation from service after a Member has reached his Normal
Retirement Date. Retirement shall be considered as commencing on the day
immediately following a Member’s last day of service.

(ee) Rollover Contributions. Contributions that may be made to the Plan by a
Member or Employee, as provided in Section 4.7 hereof.

(ff) Rollover Contribution Account. A separate subaccount to which is credited a
Member’s or Employee’s Rollover Contributions, if any, and any earnings
attributable thereto, adjusted to reflect any withdrawals, distributions, or
investment losses attributable thereto

 

7



--------------------------------------------------------------------------------

(gg) Salary Reduction Contributions. Contributions made to the Plan by the
Company, at the election of a Member, in lieu of cash compensation, pursuant to
a salary reduction agreement, as provided in Sections 4.1 and 4.2 hereof.

(hh) Salary Reduction Contribution Account. A separate subaccount to which is
credited a Member’s Salary Reduction Contributions, Qualified Nonelective
Contributions, if any, and any earnings attributable thereto, adjusted to
reflect any withdrawals, distributions, or investment losses attributable
thereto.

(ii) Service. A period or periods of employment by an Employee used in
determining eligibility for Plan participation or in determining the amount of
benefits. If the Company is a member of a controlled group of corporations (as
defined in Section 414(b) of the Code), is one of a group of trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c) of the Code), is a member of an affiliated service
group (as defined in Section 414(m) of the Code), or is otherwise required to be
aggregated with any entity pursuant to Section 414(o) of the Code and the
regulations issued thereunder, then Service shall include any employment with
any member of such controlled group of corporations, such group of trades or
businesses under common control, such affiliated service group, or such other
entity required to be so aggregated, including Service prior to the Effective
Date.

(jj) Trust. Southwest Airlines Co. 401(k) Trust, as amended from time to time,
which was established to hold and invest Salary Reduction Contributions, Company
Matching Contributions, and Qualified Nonelective Contributions, if any, made
under the Plan and Prior Plan for the exclusive benefit of the Members included
in the Plan from which the benefits will be distributed.

(kk) Trustee. The qualified and acting Trustee under the Trust, who shall be the
fiduciary designated to invest and manage the Plan assets, other than those that
may be managed exclusively by an Investment Manager, and to operate and
administer the Trust Fund.

(ll) Valuation Date. Each business day on which the financial markets are open
for trading activity.

(mm) Vesting Service. Vesting Service is the period of employment used in
determining eligibility for benefits. A year of Vesting Service shall be granted
for each Plan Year in which an Employee has completed 1,000 or more Hours of
Service with the Company, subject to the following exceptions:

(i) Vesting Service prior to January 1, 1973 shall be excluded.

(ii) Vesting Service completed after December 31, 1972 and prior to January 1,
1976 shall be excluded if such service would have been disregarded under the
break in service rules of the Prior Plan, as then in effect. For this purpose,
break in service rules are those rules that result in the loss of prior vesting
because of service termination or failure to complete a required period of
service within a specified time.

 

8



--------------------------------------------------------------------------------

(iii) Prior to January 1, 1985, in the case of an Employee who has any Break in
Service, all years of Vesting Service incurred after such Break shall be
disregarded for purposes of measuring years of Vesting Service before such
Break. However, effective January 1, 1985 and thereafter, in the case of an
Employee who has a Break in Service, his years of Vesting Service before such
Break in Service shall not be taken into account until he has completed a year
of Vesting Service following his reemployment. In the case of an Employee who
has five (5) or more consecutive Breaks in Service, all years of Vesting Service
incurred after such Breaks in Service will be disregarded for purposes of
measuring years of Vesting Service before such Breaks in Service.

(iv) Prior to January 1, 1985, if an Employee who does not have any
nonforfeitable right to his Company Matching Contribution Account incurs a
period of consecutive Breaks in Service that equals or exceeds the aggregate
number of years of Vesting Service incurred before such period, then all of his
prior years of Vesting Service before such period shall no longer be credited to
him. However, effective January 1, 1985, and thereafter, if an Employee who does
not have any nonforfeitable right to his Company Matching Contribution Account
incurs a period of five or more consecutive Breaks in Service, then all of his
prior years of Vesting Service before such period shall no longer be credited to
him.

2.2 Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender, unless the context clearly indicates to
the contrary. The words “hereof,” “herein,” “hereunder,” and other similar
compounds of the word “here” shall mean and refer to the entire Plan, not to any
particular provision or section. The Plan and Trust shall each form a part of
the other by reference, and terms shall be used therein interchangeably.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility Requirements. Every Employee who was a Member in the Prior Plan
on the day before the Effective Date shall continue to be a Member in the Plan.
Except as otherwise provided herein, every other Employee shall become a Member
in the Plan as of the first Entry Date concurrent with or next following such
Employee’s completion of thirty (30) consecutive days of Service, beginning on
his employment commencement date. The employment commencement date is the first
day for which an Employee is entitled to be credited hereunder with an Hour of
Service. Notwithstanding the foregoing, non-resident aliens who receive no
earned income from the Company that constitutes income from sources within the
United States shall not be eligible to participate in the Plan. Furthermore,
“leased employees” (as such term is defined in Section 2.1(n) hereof) and
Employees classified by the Company as interns shall not be eligible to
participate in the Plan. A person who is not treated as an Employee on the
Company’s books and records (such as a person who as a matter of practice is
treated by the Company as an independent contractor, but who is later determined
to be an Employee as a matter of fact) shall not be an eligible Employee during
any part of a Plan Year in which such person was not treated as an Employee,
despite any retroactive recharacterization.

 

9



--------------------------------------------------------------------------------

3.2 Notification of Eligibility. The Committee shall notify in writing each
Employee of the qualifications for eligibility and shall furnish each Employee a
copy of such explanation of the Plan as the Committee shall provide for that
purpose. The Committee shall provide a notice explaining the Employee’s rights
and obligations under the automatic enrollment arrangement provided under the
Plan. The notice shall explain: (a) the Employee’s right to elect not to have
Salary Reduction Contributions, as described in Section 4.1 hereof, made on the
Employee’s behalf or to elect to have Salary Reduction Contributions made in a
different percentage (including an election of 0%) and (b) the manner in which
Salary Reduction Contributions made under the arrangement will be invested in
the absence of any investment direction by the Employee in accordance with
Section 12.1 hereof. The notice shall also explain that the Employee shall be
given a reasonable period of time following the date of such notice to make an
affirmative election with respect to the percentage of Salary Reduction
Contributions to be made (including an election of 0%) and the manner and
applicable percentages in which the Employee desires the Trustee to invest such
contributions.

3.3 Re-entry of Prior Members. An Employee who terminates employment after
becoming a Member hereunder shall be eligible to participate immediately upon
his completion of one Hour of Service following his reemployment by the Company.
An Employee who terminates employment after satisfying the requirements of
Section 3.1 hereof, but prior to the first Entry Date following the satisfaction
of such requirements, shall be eligible to participate immediately upon his
completion of one Hour of Service following his reemployment by the Company, or
if later, the first Entry Date following the satisfaction of such requirements.

ARTICLE IV

CONTRIBUTIONS

4.1 Salary Reduction Contributions. Each Member may elect to have contributed on
his behalf to the Trust Fund, on a pre-tax basis, any whole percentage of his
Annual Compensation that is not less than one percent (1%) and that does not
exceed fifty percent (50%). Salary Reduction Contributions shall be elected
pursuant to a salary reduction election, in accordance with Section 5.3 hereof.
If, following notice to the Member, in accordance with Section 3.2 above, the
Committee fails to receive a proper election for a Member prior to the Member’s
Deemed Election Date, the Member shall, on his Deemed Election Date, be deemed
to have made an election under this Section 4.1 to have contributed on his
behalf a percentage of his Annual Compensation equal to three percent (3%).
Notwithstanding any provision herein to the contrary, any percentage of Annual
Compensation elected (or deemed elected) to be contributed to the Trust Fund on
the Member’s behalf may not exceed the applicable dollar amount for such Plan
Year, as provided in Section 402(g) of the Code, adjusted for increases in the
cost of living as provided in Section 402(g)(4) of the Code. Salary Reduction
Contributions are at all times one hundred percent (100%) vested and
nonforfeitable. Salary Reduction Contributions made on behalf of a Member shall
be added to the Trust Fund as soon as practicable after deduction from a
Member’s paycheck and shall be credited to the Salary Reduction Contribution
Account of the Member as of each Allocation Date, as provided in Section 6.1.

 

10



--------------------------------------------------------------------------------

4.2 Catch-Up Contributions. Each Member who has attained or would have attained
age fifty (50) prior to the close of the Member’s taxable year, and who has
affirmatively elected, in accordance with the provisions of Section 4.1, to have
Salary Reduction Contributions made to the Plan on his behalf, shall be deemed
to have elected to have Catch-Up Contributions contributed on his behalf to the
Trust Fund on a pre-tax basis, in accordance with, and subject to the
limitations of, Section 414(v) of the Code. Except as otherwise provided under
Sections 4.5, 4.6, 4.7 and 6.5 hereof, Catch-Up Contributions shall be made
pursuant to a salary reduction election, in accordance with Section 5.3 hereof.
Catch-Up Contributions are at all times one hundred percent (100%) vested and
nonforfeitable. Catch-Up Contributions made on behalf of a Member shall be added
to the Trust Fund as soon as practicable after deduction from a Member’s
paycheck, and shall be credited to the Salary Reduction Contribution Account of
the Member as of each Allocation Date, as provided in Section 6.1. The Plan
shall not be treated as failing to satisfy any provision implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such Catch-Up Contributions.

4.3 Company Matching Contributions. The Company may, as provided below,
contribute to the Trust Fund a Company Matching Contribution. Company Matching
Contributions shall be determined on behalf of Members whose conditions of
employment are governed by a collective bargaining agreement between the Company
and a labor union in accordance with the terms of such collective bargaining
agreement, as then in effect, and shall be determined on behalf of Members whose
conditions of employment are not so governed, in the sole and absolute
discretion of the board of directors of the Company. If a Company Matching
Contribution is made, such Contribution will equal a specified percentage of the
Member’s Salary Reduction Contributions, including, if applicable, Catch-Up
Contributions, not to exceed the specific amount set forth in the collective
bargaining agreement, if applicable, or otherwise established by the board of
directors of the Company. Company Matching Contributions shall be added to the
Trust Fund as soon as practicable after deduction of the applicable Salary
Reduction Contributions, including, if applicable, Catch-Up Contributions from a
Member’s paycheck and credited, as of each Allocation Date, to the Company
Matching Contribution Account of each eligible Member who has elected to have
Salary Reduction Contributions, including, if applicable, Catch-Up Contributions
made to the Trust Fund on his behalf during the applicable period.

4.4 Qualified Nonelective Contributions. The Company may, for each Plan Year,
contribute to the Trust Fund Qualified Nonelective Contributions. Qualified
Nonelective Contributions are at all times one hundred percent (100%) vested and
nonforfeitable. Qualified Nonelective Contributions shall be added to and become
a part of the Trust Fund, and as of each Allocation Date, shall be credited to
the Individual Accounts of the Members, as provided in Section 6.2.

 

11



--------------------------------------------------------------------------------

4.5 Reduction of Excess Deferrals. If a Member’s Salary Reduction Contributions
hereunder should exceed the applicable dollar amount set forth in Section 402(g)
of the Code, adjusted for increases in the cost of living, as set forth in
Section 402(g)(4) of the Code, the excess (with earnings thereon) shall be
reduced as follows:

(a) To the extent that such excess Salary Reduction Contributions do not exceed
the applicable dollar limitation under Section 414(v), reduced by Catch-Up
Contributions previously made and Salary Reduction Contributions previously
treated as Catch-Up Contributions, whether under this Plan or another applicable
employer plan (as defined in Section 414(v)(6)(A) of the Code), the amount of
such excess Salary Reduction Contributions shall be recharacterized as Catch-Up
Contributions, if such Member is otherwise eligible to make Catch-Up
Contributions in accordance with Section 4.2 hereof during the Plan Year in
which such excess deferrals were made.

(b) If the Member is not eligible to make Catch-Up Contributions, as provided in
Section 4.2 hereof, or to the extent that recharacterization of such excess
Salary Reduction Contributions, together with Catch-Up Contributions previously
made and Salary Reduction Contributions previously treated as Catch-Up
Contributions, whether under this Plan or another applicable employer plan (as
defined in Section 414(v)(6)(A) of the Code), exceeds the applicable dollar
limitation under Section 414(v), the amount of such excess Salary Reduction
Contributions shall be distributed to the Member. Any distribution under this
paragraph (b) shall be made to the Member no later than the April 15th
immediately following the close of the Member’s taxable year with respect to
which such excess deferrals were made.

If the Member also participates in another elective deferral program (within the
meaning of Section 402(g)(3) of the Code) and if, when aggregating his elective
deferrals under all such programs, an excess of deferral contributions arises
under the dollar limitation in Code Section 402(g) with respect to such Member,
the Member shall, no later than March 1st following the close of the Member’s
taxable year, notify the Committee as to the portion of such excess deferrals to
be allocated to this Plan and such excess so allocated to this Plan (with
earnings thereon) shall be deemed a Catch-Up Contribution in accordance with
subparagraph (a) herein, as the case may be, or distributed to the Member in
accordance with subparagraph (b) herein. In the event there is a loss allocable
to an excess deferral, any distribution to a Member as required by this Section
shall be no greater than the lesser of: (i) the value of the Member’s Salary
Reduction Contribution Account or (ii) the Member’s excess deferrals for the
Plan Year.

4.6 Deferral Percentage Test.

(a) Determination of Deferral Percentages. As soon as administratively feasible
after the end of each Plan Year (or other applicable period) the Committee shall
determine:

(i) Deferral Percentage. The “deferral percentage” for each Employee who is then
eligible for Salary Reduction Contributions (not including Catch-Up
Contributions, if applicable), which shall be the ratio of the amount of such
Employee’s Salary Reduction Contributions for such Plan Year (less excess Salary
Reduction Contributions treated as Catch-Up Contributions for the Plan Year in
accordance with Section 4.4 above) to the Employee’s compensation (as defined in
Section 2.1(r) hereof) for such Plan Year;

 

12



--------------------------------------------------------------------------------

(ii) Highly Compensated Deferral Percentage. The “highly compensated deferral
percentage,” which shall be the average of the “deferral percentages” for all
Highly Compensated Employees then eligible for Salary Reduction Contributions;
and

(iii) Nonhighly Compensated Deferral Percentage. The “nonhighly compensated
deferral percentage,” which shall be the average of the “deferral percentages”
for all Employees then eligible for Salary Reduction Contributions who were not
included in the “highly compensated deferral percentage,” in (ii) above.

If a Highly Compensated Employee participates in two (2) or more plans
maintained by an Employer or any Affiliate that are subject to the deferral
percentage test, then such Employee’s deferral percentage shall be determined by
aggregating his participation in all such plans. In addition, if the Company
maintains two (2) or more plans subject to the deferral percentage test and such
plans are treated as a single plan for purposes of the requirements for
qualified plans under either Code Section 410(b) or 401(a)(4), then such plans
are treated as a single plan for purposes of the deferral percentage test. For
purposes of implementing the deferral percentage test, elective deferrals
treated as Catch-Up Contributions shall be disregarded. If, however, the Company
elects to apply Section 410(b)(4)(B) in determining whether the Plan meets the
requirements of Section 410(b)(1) of the Code, the Company may, in determining
whether the Plan meets the requirements of this Section 4.5, either elect to
(A) exclude from consideration all eligible Employees (other than Highly
Compensated Employees) who have not met the minimum age and service requirements
of Section 410(a)(1)(A) of the Code or (B) perform the deferral percentage test
separately for the group of Employees who have met the minimum age and service
requirements of Section 410(a)(1)(A) of the Code and the group of Employees who
have not met the minimum age and service requirements of Section 410(a)(1)(A) of
the Code.

(b) Limitation on Highly Compensated Deferral Percentage. In no event shall the
“highly compensated deferral percentage” exceed the greater of: (1) a deferral
percentage equal to one and one–fourth (1 1/4) times the “nonhighly compensated
deferral percentage” or (2) a deferral percentage equal to two (2) times the
“nonhighly compensated deferral percentage,” but not more than two
(2) percentage points greater than the “nonhighly compensated deferral
percentage.”

(c) Recharacterization of Excess Salary Reduction Contributions. If the above
deferral percentage test would otherwise be violated as of the end of the Plan
Year, then, to the extent that the excess Salary Reduction Contributions of such
Highly Compensated Employees do not exceed the applicable dollar limitation
under Section 414(v), reduced by elective deferrals previously treated as
Catch-Up Contributions, whether under this Plan or another elective deferral
program (as defined under Section 402(g)(3)), the amount of the excess Salary
Reduction Contributions of such Highly

 

13



--------------------------------------------------------------------------------

Compensated Employees shall be recharacterized as Catch-Up Contributions, if
such Member is otherwise eligible to make Catch-Up Contributions in accordance
with Section 4.2 hereof during the Plan Year in which the excess deferral
arises.

(d) Application of Qualified Nonelective Contributions. If, after
recharacterization of the excess Salary Reduction Contributions of such Highly
Compensated Employees, the deferral percentage test would still be violated as
of the end of the Plan Year, then, subject to satisfaction of the conditions
described in Section 1.401(k)–1(b)(5) of the Treasury Regulations, the “deferral
percentage,” as defined in (a)(i) above, shall instead be the ratio of the sum
of the Employee’s Salary Reduction Contributions (less excess Salary Reduction
Contributions treated as Catch-Up Contributions for the Plan Year), Qualified
Nonelective Contributions, if any, and, to the extent necessary to satisfy the
deferral percentage test, Company Matching Contributions for such Plan Year to
the Employee’s compensation (as defined in Section 2.1(r) hereof) for such Plan
Year. Any Company Matching Contributions so utilized to satisfy the deferral
percentage test shall at all times be one hundred percent (100%) vested and
nonforfeitable and shall be excluded from consideration for purposes of the
contribution percentage test described in Section 4.6.

(e) Distribution of Excess Contributions. If, after consideration of Qualified
Nonelective Contributions, if any, and applicable Company Matching
Contributions, as described above, the deferral percentage test would still be
violated as of the end of the Plan Year, then notwithstanding any other
provision hereof, every Salary Reduction Contribution (other than excess Salary
Reduction Contributions treated as Catch-Up Contributions for the Plan Year)
included in the “highly compensated deferral percentage” for a Member whose
deferral percentage is greater than the permitted maximum shall be revoked to
the extent necessary to comply with such deferral percentage test and the amount
of such Salary Reduction Contribution (other than excess Salary Reduction
Contributions treated as Catch-Up Contributions for the Plan Year), to the
extent revoked, shall constitute an “excess contribution” to be distributed
(with earnings thereon) no later than the last day of the Plan Year following
the Plan Year with respect to which such contribution was made. Excess
contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the deferral
percentage test for the Plan Year in which the excess arose, beginning with the
Highly Compensated Employee with the largest amount of such Employer
contributions and continuing in descending order until all excess contributions
have been allocated. For purposes of the preceding sentence, the “largest”
amount is determined after distribution of any amounts distributed hereunder
pursuant to Section 4.4 hereof. In the event there is a loss allocable to an
excess contribution, any distribution to a Member as required by this Section
shall be no greater than the lesser of: (a) the value of the Member’s Salary
Reduction Contribution Account (without regard to Catch-Up Contributions) or
(b) the Member’s excess contribution for the Plan Year. If an excess
contribution is distributed to a Member in accordance with the foregoing, any
Company Matching Contribution relating to such excess contribution shall be
forfeited and then utilized as described in Section 6.3 hereof, and shall not be
taken into account in determining the Member’s contribution percentage under
Section 4.6.

 

14



--------------------------------------------------------------------------------

4.7 Contribution Percentage Test.

(a) Determination of Contribution Percentages. As soon as administratively
feasible after the end of each Plan Year (or other applicable period) the
Committee shall determine:

(i) Contribution Percentage. The “contribution percentage” for each Employee who
is then eligible to receive Company Matching Contributions, which shall be the
ratio of the amount of such Employee’s Company Matching Contributions for such
Plan Year to such Employee’s compensation (as defined in Section 2.1(r) hereof)
for such Plan Year;

(ii) Highly Compensated Contribution Percentage. The “highly compensated
contribution percentage,” which shall be the average of the “contribution
percentages” for all Highly Compensated Employees then eligible for Company
Matching Contributions; and

(iii) Nonhighly Compensated Contribution Percentage. The “nonhighly compensated
contribution percentage,” which shall be the average of the “contribution
percentages” for all Employees then eligible for Company Matching Contributions
who were not included in the “highly compensated contribution percentage,” in
(ii) above.

If a Highly Compensated Employee participates in two (2) or more plans
maintained by an Employer or any Affiliate that are subject to the contribution
percentage test, then such Employee’s contribution percentage shall be
determined by aggregating his participation in all such plans. In addition, if
the Company maintains two (2) or more plans subject to the contribution
percentage test and such plans are treated as a single plan for purposes of the
requirements for qualified plans under either Code Section 410(b) or 401(a)(4),
then such plans are treated as a single plan for purposes of the contribution
percentage test. If, however, the Company elects to apply Section 410(b)(4)(B)
in determining whether the Plan meets the requirements of Section 410(b)(1) of
the Code, the Company may, in determining whether the Plan meets the
requirements of this Section 4.6, either elect to (A) exclude from consideration
all eligible Employees (other than Highly Compensated Employees) who have not
met the minimum age and service requirements of Section 410(a)(1)(A) of the Code
or (B) perform the contribution percentage test separately for the group of
Employees who have met the minimum age and service requirements of
Section 410(a)(1)(A) of the Code and the group of Employees who have not met the
minimum age and service requirements of Section 410(a)(1)(A) of the Code.

(b) Limitation on Highly Compensated Contribution Percentage. In no event shall
the “highly compensated contribution percentage” exceed the greater of: (1) a
contribution percentage equal to one and one–fourth (1 1/4) times the “nonhighly
compensated contribution percentage” or (2) a contribution percentage equal to
two (2) times the “nonhighly compensated contribution percentage” but not more
than two (2) percentage points greater than the “nonhighly compensated
contribution percentage.”

 

15



--------------------------------------------------------------------------------

(c) Application of Qualified Nonelective Contributions. If the above
contribution percentage test would otherwise be violated as of the end of the
Plan Year, then subject to satisfaction of the conditions described in
Section 1.401(m)-1(b)(5) of the Treasury Regulations, the “contribution
percentage,” as defined in (a) above, shall instead be the ratio of the sum of
the Employee’s Company Matching Contributions, Qualified Nonelective
Contributions, if any, and to the extent necessary to satisfy the contribution
percentage test, Salary Reduction Contributions for the applicable Plan Year to
the Employee’s compensation (as defined in Section 2.1(r) hereof) for the
applicable Plan Year. Any Salary Reduction Contributions or Qualified
Nonelective Contributions so utilized to satisfy the contribution percentage
test shall be excluded from consideration for purposes of the deferral
percentage test described in Section 4.5.

(d) Distribution of Excess Aggregate Contributions. If after consideration of
applicable Salary Reduction Contributions and Qualified Nonelective
Contributions, if any, as described above, the contribution percentage test
would still be violated as of the end of the Plan Year, then notwithstanding any
other provision hereof, every Company Matching Contribution included in the
“highly compensated contribution percentage” for a Member whose contribution
percentage is greater than the permitted maximum shall automatically be revoked
to the extent necessary to comply with such contribution percentage test and the
amount of such contribution, to the extent revoked, shall constitute an “excess
aggregate contribution” to be distributed to such Member (with earnings thereon)
or forfeited, if applicable, no later than the last day of the Plan Year
following the Plan Year for which such contribution was made. Excess aggregate
contributions are allocated to the Highly Compensated Employees with the largest
amounts of Employer contributions taken into account in calculating the
contribution percentage test for the Plan Year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Employer contributions and continuing in descending order until all excess
aggregate contributions have been allocated. For purposes of the preceding
sentence, the “largest amount” is determined after first determining required
distributions under Section 4.4 hereof, and then determining excess
contributions under Section 4.5. In the event there is a loss allocable to an
excess aggregate contribution, any distribution to a Member as required by this
Section shall be no greater than the lesser of: (a) the value of the Member’s
Company Matching Contribution Account or (b) the Member’s excess aggregate
contribution for the Plan Year.

4.8 Rollover Contributions.

(a) Direct Rollovers. A Member who is entitled to receive an “eligible rollover
distribution”, as such term is defined in Section 15.6 hereof, from (i) a
qualified plan described in section 401(a) or 403(a) of the Code, (ii) an
annuity contract described in section 403(b) of the Code, or (iii) an eligible
plan under section 457(b) of the Code that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, may, in accordance with procedures approved by the
Committee, elect to transfer directly to the Trustee, as a trustee-to-trustee
transfer, in cash only, an amount equal to all or a portion of such
distribution; provided, however, that the maximum amount of such transfer shall
be the fair market value of that portion of the distribution that would be
includable in gross income if not so transferred (determined without regard to
Section 402(c) of the Code).

 

16



--------------------------------------------------------------------------------

(b) Member Rollover Contributions from Other Plans. Any Member who has
distributed to him an amount that qualifies as an “eligible rollover
distribution”, as such term is defined in Section 15.6 hereof, from (i) a
qualified plan described in section 401(a) or 403(a) of the Code, (ii) an
annuity contract described in section 403(b) of the Code, (iii) an eligible plan
under section 457(b) of the Code that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state, or (iv) any portion of a distribution from an individual
retirement account annuity described in section 408(a) or 408(b) of the Code,
may, in accordance with procedures approved by the Committee, contribute, in
cash only, an amount equal to all or any portion of such distribution that is
eligible to be rolled over and that would otherwise be includible in gross
income if not so transferred (determined without regard to Section 402(c) of the
Code). Such transfer must occur on or before the 60th day following the Member’s
receipt of such distribution, or such later date as permitted by the Internal
Revenue Service for distributions on and after January 1, 2002.

(c) Method of Transfer. The Committee shall develop such procedures, and may
require such information from a Member desiring to make such a transfer, as it
deems necessary or desirable to determine that the proposed transfer will meet
the requirements of this Section. Upon approval by the Committee, the amount
transferred shall be deposited in the Trust and shall be credited, as of the
Valuation Date next following such transfer, to a Rollover Contribution Account
for the Member.

(d) Rollover Contributions Prior to Eligibility as a Member. An Employee, prior
to satisfying the eligibility conditions of the Plan, as set forth in
Section 3.1 hereof, may make a Rollover Contribution to the Trust Fund to the
same extent and in the same manner as a Member. If an Employee makes a Rollover
Contribution to the Trust Fund prior to satisfying the Plan’s eligibility
conditions, the Committee and Trustee shall treat the Employee as a Member for
all purposes of the Plan except for purposes of sharing in Company Matching
Contributions, Salary Reduction Contributions, or Qualified Nonelective
Contributions under the Plan until he actually becomes a Member. If the Employee
terminates employment prior to becoming a Member, the Trustee will distribute
his Rollover Contribution Account to him in accordance with the provisions of
Article XV hereof as if such Employee were a Member of the Plan.

(e) Vesting and Distribution of Rollover Contribution Account. Each Member’s
Rollover Contribution Account shall be 100% vested and nonforfeitable at all
times and shall share in asset adjustments pursuant to Section 5.2 herein, but
shall not share in Company contributions. Upon termination of employment, the
total amount of a Member’s Rollover Contribution Account shall be distributed in
accordance with Article XV hereof.

 

17



--------------------------------------------------------------------------------

ARTICLE V

ADJUSTMENT OF INDIVIDUAL ACCOUNTS

5.1 Individual Accounts. The Committee shall establish an Individual Account for
each Member showing the monetary value of the individual interest in the Trust
Fund of each Employee, former Employee, and Beneficiary. The Individual Account
of each Member shall be composed of a Company Matching Contribution Account, to
which Company Matching Contributions, if any, shall be credited; a Salary
Reduction Contribution Account, to which Salary Reduction Contributions, if any,
including Catch-Up Contributions, if any, together with Qualified Nonelective
Contributions and Company Matching Contributions, if any, utilized to satisfy
the deferral percentage test or the contribution percentage test, as set forth
in Sections 4.5 and 4.6 hereof, if any, shall be credited; and, if applicable, a
Rollover Contribution Account. Such accounts are primarily for accounting
purposes and do not require a segregation of the Trust Fund, except as otherwise
provided herein.

5.2 Method of Adjustment. As of each Valuation Date, before any restoration of
accounts as required pursuant to Section 15.3 hereof and before taking into
account contributions of the Company for the period since the last preceding
Valuation Date, the Committee or the Trustee, as directed by the Committee,
shall value the assets of each investment fund and adjust the Individual
Accounts of all Members who have elected to participate in such investment fund
as follows:

(a) The Committee shall determine the market value of the investment fund,
including the effect of expenses of administration and other charges against
such investment fund since the last Valuation Date.

(b) The Committee shall determine the total aggregate value of all Individual
Accounts participating in the investment fund as shown in its records as of the
prior Valuation Date. The Individual Account balances of Employees, former
Employees, and Beneficiaries shall be reduced by any amounts paid to them from
the investment fund since the last Valuation Date.

(c) The Committee shall then adjust the value of each Individual Account
participating in the investment fund by crediting each Individual Account with
its proportion of the difference between (a) and (b) if (a) is the larger or
charging it with its proportion of the difference between (a) and (b) if (b) is
larger; the proportion to be so credited or charged to each Individual Account
shall be calculated by multiplying the difference between (a) and (b) by a
fraction, the numerator of which is the then value of said Individual Account
and the denominator of which is the then aggregate value of all Individual
Accounts participating in such investment fund.

5.3 Salary Reduction Elections. Each Member who desires to make Salary Reduction
Contributions (including an election to contribute 0% of his Annual
Compensation) shall indicate such intent by making a salary reduction election
to be effective as of the Entry Date on which such Member first satisfies the
eligibility requirements of Article III hereof or as of any subsequent payroll
period. Such election must be made in the manner and within the time period
prior to such Entry Date (or subsequent payroll period) prescribed by the
Committee.

 

18



--------------------------------------------------------------------------------

Each Member with respect to whom a deemed election has been made pursuant to
Section 4.1 hereof shall be deemed to have filed a salary reduction election to
be effective as of the Deemed Election Date. Each Member with respect to whom a
deemed election has been made pursuant to Section 4.2 hereof shall be deemed to
have filed a salary reduction election to be effective with respect to Catch-Up
Contributions made on his behalf. Salary reduction elections (including deemed
elections) shall be effective for each payroll period thereafter until modified
or amended, as provided below.

Salary reduction elections (including deemed elections) shall constitute a
payroll withholding agreement between the Member and the Company, and shall
constitute authorization for the reduction in Annual Compensation described
above. The terms of such election shall evidence the Member’s intent to have the
Company withhold from his compensation each payroll period any whole percentage
of his Annual Compensation, subject to the applicable limitations of Article IV.
The Company will make a contribution to the Trust Fund on behalf of the Member
for each payroll period in an amount equal to the total amount by which the
Member’s Annual Compensation from the Company was reduced during such payroll
period pursuant to a salary reduction election.

Notwithstanding any provision of this Section 5.3 to the contrary, salary
reduction elections shall be governed by the following general guidelines:

(a) A salary reduction election shall be made in the manner determined by the
Committee. All salary reduction elections (including deemed elections) shall
apply to each payroll period during which such election is in effect. Upon
termination of employment, such election will become void.

(b) A Member may revoke a salary reduction election (including a deemed election
under Section 4.1) at any time upon advance notice to the Committee, within the
time period established by the Committee, and thus discontinue all future
withholding thereafter. A revocation of a salary reduction election under
Section 4.1 shall automatically revoke any deemed election under Section 4.2.
Following the revocation of a salary reduction election, a Member may elect to
resume withholding effective as of the first day of the first full payroll
period next following the payroll period in which the revocation occurs, or as
of the first day of any payroll period thereafter next following timely receipt
by the Committee of such notice. A resumption of withholding following the
revocation of a salary reduction election may be made only upon advance notice
to the Committee, within the time period established by the Committee. A Member
may increase the percentage to be withheld from his Annual Compensation or
decrease the percentage to be withheld from his Annual Compensation upon advance
notice to the Committee, within the time period established by the Committee,
and in the manner prescribed by the Committee, such increase or decrease to be
effective as of the first day of the first full payroll period next following
timely receipt by the Committee of such notice. Any revocation of or change in
the terms of a salary reduction election shall be made in the manner prescribed
by the Committee.

 

19



--------------------------------------------------------------------------------

(c) The Company may unilaterally amend or revoke a salary reduction election
(including a deemed election) at any time, including an amendment to
recharacterize an election of Salary Reduction Contributions as an election of
Catch-Up Contributions, if the Company determines that such revocation or
amendment is necessary to insure that a Member’s Annual Additions, as defined in
subsection 6.5(b) hereof, for any Plan Year will not exceed the limitations of
Article VI or to ensure that the requirements of Section 401(k) of the Code and
Sections 4.1 and 4.2 hereof have been satisfied with respect to the amount that
may be withheld and contributed on behalf of a Member. Furthermore, a deemed
election in effect with respect to any Member shall automatically terminate upon
the date of a withdrawal from such Member’s Salary Reduction Contribution
Account in accordance with the provisions of Section 11.2(e) hereof.

ARTICLE VI

ALLOCATIONS

6.1 Salary Reduction, Company Matching, and Rollover Contributions. Salary
Reduction Contributions and Company Matching Contributions shall be credited to
the Individual Accounts of the Members and former Members, as of each Allocation
Date, in accordance with each Member’s or former Member’s salary reduction
election and the Company Matching Contribution, if any, made with respect to
such Salary Reduction Contributions. Rollover Contributions shall be credited to
the Individual Accounts of Members as provided in Section 4.7 hereof.

6.2 Qualified Nonelective Contributions. As of each Allocation Date, but after
any adjustment of Individual Accounts as provided in Section 5.2 and other
applicable provisions herein, the Committee shall allocate Qualified Nonelective
Contributions, if any, for the Plan Year ending with said Allocation Date to the
Individual Accounts of all Members and former Members who are not Highly
Compensated Employees for the Plan Year. The amount of the contribution
allocated under this Section 6.2 to the Individual Account of each such Member
or former Member shall be in the proportion that his Annual Compensation bears
to the total Annual Compensation of all such Members and former Members.

6.3 Forfeitures. If a Member or former Member forfeits a portion of his
Individual Account as provided in Section 10.3 or Section 11.2(e) hereof, such
forfeited amount shall be used first to restore the Individual Accounts of
rehired Members as required under Section 15.3 hereof. Any remaining forfeitures
shall be used to reduce the Company Matching Contribution. If a Member or former
Member who does not have any nonforfeitable right to his Individual Account
terminates his employment and thereby forfeits his Individual Account, then in
the event such Member or former Member is reemployed before he has incurred five
(5) or more consecutive Breaks in Service, his Individual Account that was
forfeited shall be restored by the Company at the time of his reemployment.

6.4 Notification to Members. At least annually, the Committee shall advise each
Member, former Member, and Beneficiary for whom an Individual Account is held
hereunder of the then balance in such account.

 

20



--------------------------------------------------------------------------------

6.5 Maximum Annual Addition to Account or Benefit.

(a) Limitations. If the Employer maintains, or has ever maintained, this Plan
and one or more other qualified defined contribution plans, the Annual Additions
(as defined in subsection (b) below) allocated under this Plan to any Member’s
Individual Account shall be limited in accordance with the allocation provisions
of this subsection 6.5(a).

The amount of the Annual Additions that may be allocated under this Plan to the
Individual Account of any Member as of any Allocation Date, together with Annual
Additions allocated on behalf of any such member under any other defined
contribution plan of the Employer for the Limitation Year (as defined in
subsection (b) below) in which such Allocation Date occurs, shall not exceed the
Maximum Permissible DC Amount (as defined in subsection (b) below), based upon
Annual Compensation up to such Allocation Date for such Limitation Year.

If the Annual Additions allocated on behalf of a Member or former Member under
this Plan and any other defined contribution plan of the Employer are to be
reduced as of any Allocation Date as a result of exceeding the limitations
described in the next preceding two paragraphs, such reduction shall be, to the
extent required, effected by first reducing the Annual Additions to be allocated
on behalf of such Member or former Member under such other defined contribution
plan of the Employer as of such Allocation Date.

If as a result of the first three paragraphs of this subsection 6.5(a) the
allocation of Annual Additions under this Plan is to be reduced, such reduction
shall be made as follows:

(i) To the extent that the excess Annual Additions of such Member do not exceed
the applicable dollar amount under Section 414(v) of the Code, reduced by
Catch-Up Contributions previously made and Salary Reduction Contributions
previously treated as Catch-Up Contributions for the taxable year in which the
Plan Year ends, whether under this Plan or another elective deferral program (as
defined under Section 402(g)(3) of the Code), the amount of the excess Annual
Additions of such Member shall be recharacterized as Catch-Up Contributions, if
such Member is otherwise eligible to make Catch-Up Contributions under
Section 4.2 during the taxable year in which the excess Annual Addition arises.

(ii) To the extent permitted under applicable Treasury Regulations, the amount
of such reduction consisting of Salary Reduction Contributions, and earnings
attributable thereto, shall be paid to the Member or former Member as soon as
administratively feasible.

(iii) If an excess amount still exists after applying subparagraph (1), the
excess amount shall be allocated to a suspense account as of such Allocation
Date and held therein until the next succeeding Valuation Date or Dates on which
Company Matching Contributions or Qualified Nonelective Contributions, if any,
may be allocated under the provisions of the Plan, at which time such excess
amount shall be used to reduce such Company Matching Contributions and Qualified
Nonelective Contributions, if any. In the event of termination of the Plan, the
suspense account shall revert to the Company.

 

21



--------------------------------------------------------------------------------

(iv) If a suspense account is in existence at any time during a Limitation Year
pursuant to this Section, it will not participate in the allocation of the Trust
Fund’s investment gains and losses.

(b) Definitions Applicable to Section 6.5. For purposes of Section 6.5, the
following definitions shall apply:

(i) Annual Additions. Annual Additions are the sum of the following amounts
allocated on behalf of a Member or former Member for a Limitation Year:

(1) all Employer contributions;

(2) forfeitures, if any;

(3) all Employee contributions, other than Catch-Up Contributions; and

(4) amounts allocated after March 31, 1984, to an individual medical benefit
account, as defined in Code Section 415(l)(2), which is part of a pension or
annuity plan maintained by the Employer, and amounts derived from contributions
paid or accrued after December 31, 1985, in taxable years ending after such
date, which are attributable to post-retirement medical benefits allocated to
the separate account of a key employee (as defined in Code Section 419A(d)(3))
under a welfare benefit plan (as defined in Code Section 419(e)) maintained by
the Employer.

The Annual Additions for any Limitation Year beginning before January 1, 1987,
shall not be recomputed to treat all Employee Contributions as Annual Additions.
Nothing in this definition of Annual Additions shall be construed as requiring
the allocation of forfeitures to the Individual Accounts of Members, former
Members, or Beneficiaries rather than to reduce Company Matching Contributions,
as provided in Section 6.3 hereof.

(ii) Employer. Employer shall mean, in addition to the Company (as defined in
Section 2.1(i) hereof, all members of a controlled group of corporations (as
defined in Section 414(b) of the Code as modified by Section 415(h)), all
commonly controlled trades or businesses (as defined in Section 414(c) as
modified by Section 415(h)) or affiliated service groups (as defined in
Section 414(m)) of which the Company is a part, and any other entity required to
be aggregated with the Company pursuant to regulations under Section 414(o) of
the Code.

 

22



--------------------------------------------------------------------------------

(iii) Limitation Year. The Limitation Year shall be the twelve (12) consecutive
month period ending on the last day of December or any other twelve
(12) consecutive month period for all qualified plans of the Company pursuant to
a written resolution the Company adopts.

(iv) Maximum Permissible DC Amount. The Maximum Permissible DC Amount for a
given Limitation Year is equal to the lesser of (i) 100% of compensation or
(ii) $46,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code. The compensation limit referred to in this subparagraph
(iv) shall not apply to any contribution for medical benefits after separation
from service (within the meaning of section 401(h) or section 419A(f)(2) of the
Code) that is otherwise treated as an Annual Addition. For purposes of this
subparagraph (b)(iv), compensation shall mean compensation as defined in
Section 3401(a) of the Code and all other payments of compensation to an
Employee by the Company (in the course of the Company’s trade or business) for
which the Company is required to furnish the Employee a written statement under
Sections 6041(d), 6051(a)(3), and 6052 of the Code without regard to any rules
under Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed. For Limitation
Years beginning after December 31, 1997, compensation shall include any amounts
not includable in the gross income of an Employee pursuant to Sections 125,
132(f)(4), 402(e)(3), 403(b), 457, or 402(h)(l)(B) of the Code applicable to
such Limitation Year. If a short Limitation Year is created because of an
amendment changing the Limitation Year to a different twelve (12) consecutive
month period, the dollar limitation referred to above is multiplied by a
fraction, the numerator of which is equal to the number of months in the short
Limitation Year and the denominator of which is twelve.

ARTICLE VII

RETIREMENT

7.1 Normal or Late Retirement. A Member, upon reaching his Normal Retirement
Date for the purposes of this Plan, shall be one hundred percent (100%) vested
in his Individual Account, and such amount contained therein shall be
nonforfeitable. If a Member continues in the service of the Company beyond his
Normal Retirement Date, he shall continue to participate in the Plan.

7.2 Benefit. Upon Retirement (whether normal or late Retirement in accordance
with Section 7.1), a Member shall be entitled to the entire amount to the credit
of his Individual Account as of the Valuation Date concurrent with or next
following his date of Retirement, including his portion, if any, of Qualified
Nonelective Contributions allocated after his date of Retirement, adjusted for
earnings and losses, if any, that accrue to the Valuation Date immediately
preceding the date of distribution, if later. Upon his Retirement under this
Article VII, a Member shall receive the benefits to which he is entitled at the
time and in the manner provided in Article XV hereof.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

DEATH

8.1 Death of Member. Upon the death of a Member while employed by the Company,
such Member’s Individual Account shall thereupon become one hundred percent
(100%) vested, and the amount contained therein shall be nonforfeitable.
Effective January 1, 2007, upon the death of a Member who dies while performing
qualified military service (as defined in Section 414(u) of the Code), the
survivors of the Member are entitled to any additional benefits provided under
the Plan had the participant resumed and then terminated employment on account
of death.

8.2 Designation of Beneficiary. Each Member and former Member may, from time to
time, designate one or more Beneficiaries and alternate Beneficiaries to receive
benefits pursuant to this Article in the event of the death of such Member or
former Member. Such designation shall be made in writing upon a form provided by
the Committee and shall be effective only when filed with the Committee. The
last such designation filed with the Committee shall control.

If a member is married, his spouse shall automatically be designated his
Beneficiary; provided, however, a Beneficiary other than his spouse may be
designated if (1) his spouse consents in writing to such designation, the
consent acknowledges the effect of such designation, and the designation is
witnessed by a member of the Committee or a notary public; or (2) it is
established to the satisfaction of the Committee that there is sufficient reason
why the consent may not be obtained. Notwithstanding the foregoing, divorce
after the filing of a designation or designations that name the spouse as
beneficiary shall be deemed to revoke such designation or designations if
written notice of such divorce is received by the Committee before payment has
been made in accordance with existing designation or designations on file with
the Committee.

8.3 Benefit. Upon the death of a Member or former Member, his designated
Beneficiary shall be entitled to the entire amount to the credit of his
Individual Account as of the Valuation Date concurrent with or next following
his date of death including his portion, if any, of Qualified Nonelective
Contributions allocated after the date of his death, adjusted for earnings and
losses, if any, that accrue to the Valuation Date immediately preceding the date
of distribution, if later. Payment shall be made at the time and in the manner
provided in Article XV hereof.

8.4 No Beneficiary. If a Member or former Member dies without a designated
Beneficiary surviving him, or if all his Beneficiaries die before receiving the
payment to which they are entitled, then any amounts to which such Member,
former Member, or Beneficiary is entitled hereunder shall be paid to his estate.

For the purpose of this Plan, the production of a certified copy of the death
certificate of any Employee or other person shall be sufficient evidence of
death, and the Committee shall be fully protected in relying thereon. In the
absence of such proof, the Committee may rely upon such other evidence of death
as it deems necessary or advisable.

 

24



--------------------------------------------------------------------------------

ARTICLE IX

DISABILITY

9.1 Disability. If a Member’s employment with the Company terminates as a result
of his Disability, such Member’s Individual Account shall thereupon become one
hundred percent (100%) vested, and the amount contained therein shall be
nonforfeitable. This paragraph shall apply to a Disability incurred while
performing qualified military service (as defined in Section 414(u) of the
Code).

9.2 Benefit. In the event of the Disability of a Member or former Member, he
shall be entitled to the entire amount to the credit of his Individual Account
as of the Valuation Date concurrent with or next following the date on which his
termination of employment occurs as a result of his Disability including his
portion, if any, of Qualified Nonelective Contributions allocated after the date
of his termination of employment, adjusted for earnings and losses, if any, that
accrue to the Valuation Date immediately preceding the date of distribution, if
later. Payments shall be made at the time and in the manner provided in Article
XV hereof.

ARTICLE X

TERMINATION OF EMPLOYMENT AND FORFEITURES

10.1 Eligibility and Benefits.

(a) Salary Reduction, Rollover and Qualified Nonelective Contributions. If a
Member’s employment with the Company shall terminate for any reason other than
his Retirement under Article VII, death under Article VIII, or Disability under
Article IX, such Member shall be entitled to all of his Salary Reduction
Contribution Account and all of his Rollover Contribution Account as of the
Valuation Date concurrent with or next following the date on which his
termination of employment occurs, including his portion, if any, of Salary
Reduction Contributions and Qualified Nonelective Contributions allocated after
the date of his termination of employment, adjusted for earnings and losses, if
any, that accrue to the Valuation Date immediately preceding the date of
distribution, if later.

(b) Company Matching Contributions. In addition, such Member shall be entitled
to a percentage of the amount in his Company Matching Contribution Account as of
the Valuation Date concurrent with or next following the date on which his
termination of employment occurs, including his portion, if any, of Company
Matching Contributions allocated after the date of his termination of
employment, adjusted for earnings and losses, if any, that accrue to the
Valuation Date immediately preceding the date of distribution, if later. The
percentage of a Member’s Company Matching Contribution Account to which he is
entitled shall be determined in accordance with the following schedule:

 

Completed Years of Service

   Percentage
Payable  

Less than 1 year

   0 %

1 year but less than 2 years

   20 %

2 years but less than 3 years

   40 %

3 years but less than 4 years

   60 %

4 years but less than 5 years

   80 %

5 years or more

   100 %

 

25



--------------------------------------------------------------------------------

The provisions of this paragraph (b) shall be subject to the provisions of
Section 17.3 hereof, which shall be given full effect.

10.2 Time of Payment. The amount to which a Member shall be entitled under
Section 10.1 shall be paid to him at the time and in the manner provided in
Article XV hereof.

10.3 Forfeitures. A Member to whom Section 10.1 is applicable shall forfeit that
portion of the amount in his Individual Account to which he is not entitled
under Section 10.1, and the amount thus forfeited shall be used to reduce
Company Matching Contributions pursuant to the provisions of Section 6.3. A
Member who does not have any nonforfeitable right to his Individual Account
shall be deemed to have received a cashout distribution pursuant to Section 15.3
hereof, and shall forfeit the amount in such Individual Account in the Plan Year
in which his separation from service occurs. A Member who receives a cashout
distribution in accordance with the provisions of Section 15.3 hereunder shall
forfeit that portion of his Individual Account to which he is not entitled under
Section 10.1 in the Plan Year in which the cashout distribution occurs. A Member
who is entitled to a portion of his Individual Account but who is not one
hundred percent (100%) vested in such Individual Account and who does not
receive a cashout distribution under Section 15.3, shall forfeit that portion of
his Individual Account to which he is not entitled under Section 10.1 in the
Plan Year in which he incurs five (5) consecutive Breaks in Service.

10.4 Forfeitures for Cause. In the event a Member who has not completed at least
three (3) years of Vesting Service is discharged due to his dishonest or
criminal act (proven by conclusive evidence to the unanimous satisfaction of the
Committee) or due to embezzlement, fraud, or dishonesty against and damaging to
the Company whereby the reasons for such discharge are confirmed by resolution
of the board of directors or other governing authority of the Company, the
entire amount credited to the benefit of such Member in his Company Matching
Contribution Account shall be forfeited and neither he nor his Beneficiary shall
be entitled to any benefit hereunder with respect to such amounts. Likewise, any
amounts credited to, but not distributed from, the Company Matching Contribution
Account of a former Member who has not completed at least three (3) years of
Vesting Service shall be forfeited upon the discovery of any embezzlement,
fraud, or dishonesty of such former Member against and damaging to the Company.
Notwithstanding the foregoing, in the event the Plan is top-heavy for any Plan
Year, pursuant to Section 19.2 hereof, the provisions of Section 10.1 shall
supersede this Section 10.4 and shall be controlling for all purposes hereunder.

 

26



--------------------------------------------------------------------------------

ARTICLE XI

WITHDRAWALS AND LOANS

11.1 Loans to Members.

(a) General. Subject to such rules and regulations as may from time to time be
promulgated by the Committee, the Committee upon application of a Member may, in
its sole and absolute discretion, direct the Trustee to make a loan or loans to
such Member from his Rollover Contribution Account, and upon depletion of the
funds in his Rollover Contribution Account, from his Salary Reduction
Contribution Account upon such terms as the Committee deems appropriate, subject
to the following requirements.

The maximum amount that may be loaned is the lesser of (i) $50,000.00, reduced
as provided below, or (ii) one-half of the sum of the value of the Member’s
Rollover Contribution Account and the value of the Member’s Salary Reduction
Contribution Account as of the Valuation Date next preceding the date on which
the Committee receives the Member’s loan application. The $50,000.00 limitation
shall be reduced by the excess (if any) of:

(i) the highest outstanding balance of loans from the Plan to the Member during
the one-year period ending on the day before the date on which such loan was
made, over

(ii) the outstanding balance of loans from the Plan to the Member on the date on
which such loan was made.

The minimum amount that may be loaned is the sum of: (i) One Thousand and No/100
Dollars ($1,000.00) and (ii) an amount equal to the Plan’s loan administration
fee in effect on the date on which the loan is made. Only one loan from the Plan
per calendar year may be approved for any Member, and no more than one such loan
may be outstanding at any time. Notwithstanding the foregoing, if, immediately
prior to the merger of the Morris Air Corporation Employee Retirement Plan (the
“Morris Air Plan”) into this Plan, a Member had an outstanding loan under this
Plan and an outstanding loan under the Morris Air Plan, then both such loans may
remain outstanding. Loans shall be granted by the Committee in a uniform and
nondiscriminatory manner. Each loan shall bear a reasonable rate of interest and
be adequately secured and shall by its terms require repayment in no later than
five years, unless such loan is used to acquire any dwelling unit that within a
reasonable time is to be used (determined at the time the loan is made) as a
principal residence of the Member. All loans shall be repaid pro rata to the
applicable account from which the loan proceeds were paid pursuant to a salary
deduction procedure established by the Company unless the Member is on an
authorized leave of absence or transfers to a location that does not participate
in a salary deduction procedure, in which case payment shall be made to the
principal office of the Company by check.

All loans to Members granted under this provision are to be considered a
directed investment of such Member. The loan shall remain an asset of the Trust,
but to the extent

 

27



--------------------------------------------------------------------------------

of the outstanding balance of any such loan at any time, the Rollover
Contribution Account and, if applicable, Salary Reduction Contribution Account
of the Member to whom such loan is made alone shall share in any interest paid
on such loan and alone shall bear any expense or loss incurred in connection
with such loan. The Trustee may retain any principal or interest paid on any
such loan in an interest-bearing segregated account held on behalf of the Member
to whom such loan is made until the Trustee deems it appropriate to add such
amounts to a Member’s Rollover Contribution Account, and if applicable, Salary
Reduction Contribution Account. Each loan applicant shall receive a clear
statement of the charges involved in each loan transaction. This statement shall
include the dollar amount and annual interest rate of the finance charge. Any
outstanding loan or loans to a Member shall, if not paid when due, be liquidated
out of the interest of such Member; provided, however, that no such liquidation
shall occur prior to the time a Member is entitled to receive a distribution
under Article VII, VIII, IX or X hereof or a withdrawal under Section 11.2(b)
hereof. No distribution shall be made to any Member or former Member, or to a
Beneficiary or Beneficiaries, or the estate of a Member unless and until all
unpaid loans to such Member, together with interest, have been liquidated, as
described above, or paid in full.

(b) Qualified Hurricane Loans. Notwithstanding any provision of this Plan to the
contrary, any Member whose principal place of abode was located in a Hurricane
Disaster Area on the date applicable to such hurricane, as indicated below, and
who sustained an economic loss by reason of such hurricane, shall be eligible to
request a Qualified Hurricane Loan, regardless of any other outstanding loans
from this Plan.

Applicable Date for Location of Principal Place of Abode

 

Hurricane Katrina    August 28, 2005 Hurricane Rita    September 23, 2005
Hurricane Wilma    October 23, 2005

For purposes of this subsection (b), a Member shall be deemed to have sustained
an economic loss on account of loss, damage to, or destruction of real or
personal property from fire, flooding, looting, vandalism, theft, wind, or other
cause; loss related to displacement from such Member’s home; loss of livelihood
due to temporary or permanent layoff, and such other economic loss as the
Committee, in its sole discretion, shall determine. A Qualified Hurricane Loan
is a loan from the Plan that is made to a Member on or before December 31, 2006,
in an amount that does not exceed the lesser of: (1) one hundred percent
(100%) of such Member’s vested Individual Account balance or (2) $100,000,
reduced by the excess of:

(i) the highest outstanding balance on loans from the Plan to the Member during
the one-year period ending on the day before the date on which such loan was
made, over

(ii) the outstanding balance of loans from the Plan to the Member on the date on
which such loan was made.

 

28



--------------------------------------------------------------------------------

A Qualified Hurricane Loan made with respect to Hurricane Katrina must be made
on or after September 24, 2005, and a Qualified Hurricane Loan made with respect
to Hurricanes Rita or Wilma must be made on or after December 21, 2005.

(c) Suspension of Plan Loans. Any Member who is eligible to receive a Qualified
Hurricane Loan, as set forth in subsection (b) above, may suspend for one year
any loan payments under an outstanding loan from the Plan to such Member
originally due during the following periods:

(i) August 25, 2005 through December 31, 2006 for Members whose principal place
of abode was located in the Hurricane Katrina Disaster Area;

(ii) September 23, 2005 through December 31, 2006 for Members whose principal
place of abode was located in the Hurricane Rita Disaster Area; and

(iii) October 23, 2005 through December 31, 2006 for Members whose principal
place of abode was located in the Hurricane Wilma Disaster Area.

After any period during which a Member elects to suspend the payment(s) on an
outstanding loan, the outstanding balance of the loan(s) shall be reamortized to
include the interest accruing during such delay. Any delay elected by a Member
shall increase the repayment period for such loan, and the maximum repayment
period determined under subsection (a) above for such loan shall be increased by
the period of up to one year when no payments were made. Notwithstanding
subsection (a) above, a Member may pledge up to 100% of his Individual Account
as collateral for a Qualified Hurricane Loan.

(d) Hurricane Disaster Areas. For purposes of subsections (b) and (c) above, the
following Hurricane Disaster Areas shall apply:

Hurricane Katrina Disaster Area: The States of Alabama, Florida, Louisiana and
Mississippi.

Hurricane Rita Disaster Area: The States of Louisiana and Texas.

Hurricane Wilma Disaster Area: The State of Florida.

11.2 Withdrawals.

(a) Financial Hardship. A Member may, upon the approval of the Committee,
withdraw on account of financial hardship any portion of his Rollover
Contribution Account and upon depletion of the funds in his Rollover
Contribution Account, any portion of his Salary Reduction Contribution Account
other than amounts attributable to Qualified Nonelective Contributions, if any,
and income on such Member’s Salary Reduction Contributions and Qualified
Nonelective Contributions, if any. A Member may not withdraw, on account of
hardship, amounts in his Company Matching Contribution Account. A Member who
wishes to request a hardship withdrawal shall file

 

29



--------------------------------------------------------------------------------

with the Committee a written request for withdrawal on a form provided by the
Committee. The Committee shall adopt uniform and nondiscriminatory rules
regarding the granting of such requests and shall evaluate hardship requests
made under this Section. For purposes of this Plan, a financial hardship means
an immediate and heavy financial need of the Member for which funds are not
reasonably available from other resources of the Member. The determination of
whether a Member suffers sufficient hardship to justify the granting of his
written request and of the amount permitted to be withdrawn under this Section
shall be made in the sole and absolute discretion of the Committee after a full
review of the Member’s written request and evidence presented by the Member
showing financial hardship. Upon a Member’s receipt of a withdrawal for
financial hardship, such Member shall be prohibited from making Salary Reduction
Contributions, including Catch-Up Contributions, if applicable, for a period of
at least six (6) months, beginning on the date on which the hardship withdrawal
is made. A Member may elect to resume Salary Reduction Contributions, including
Catch-Up Contributions, if applicable, under this Plan as of the first day of
any new payroll period following the last day of such six (6) month period by
filing a new salary reduction election within the time period prior to the first
day of such payroll period established by the Committee.

If approved by the Committee, any withdrawal for financial hardship may not
exceed the amount deemed necessary to meet the immediate financial need created
by the hardship, including any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
withdrawal. The request of any Member for a hardship withdrawal shall be deemed
necessary to meet the immediate financial need of the Member if the Member has
theretofore (i) obtained all currently available distributions, other than
hardship distributions, (ii) obtained all nontaxable loans permitted under all
plans maintained by the Company; and (iii) agreed to suspend his or her Salary
Reduction Contributions, including Catch-Up Contributions, if applicable, under
this Plan and elective contributions and employee contributions under all other
plans (other than a health or welfare benefit plan) maintained by the Company
for a period of at least six (6) months following receipt of the hardship
distribution. A Member may elect to resume Salary Reduction Contributions,
including Catch-Up Contributions, if applicable, under this Plan in the manner
described hereinabove and may elect to resume elective contributions and
employee contributions under all other plans in accordance with their respective
terms.

Notwithstanding the foregoing, a request for a hardship withdrawal will
generally be treated as necessary to satisfy a financial hardship if the
Committee relies upon the Member’s representation (made in writing or such other
form as may be prescribed by the Commissioner), unless the Committee has actual
knowledge to the contrary, that the hardship cannot reasonably be relieved:

(i) through reimbursement or compensation by insurance or otherwise;

(ii) by liquidation of the Member’s assets;

 

30



--------------------------------------------------------------------------------

(iii) by cessation of Salary Reduction Contributions, including Catch-Up
Contributions, if applicable, under the Plan;

(iv) by other distributions or nontaxable (determined at the time of the loan)
loans from plans maintained by the Company, or any other employer of such
Member, or

(v) by borrowing from commercial sources on reasonable commercial terms in an
amount sufficient to satisfy the financial hardship.

Expenses that may warrant approval of a Member’s request for a hardship
withdrawal include:

(vi) Expenses for (or necessary to obtain) medical care that would be deductible
under Section 213 of the Code (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(vii) Expenses (excluding mortgage payments) incurred to purchase a principal
residence of the Member;

(viii) Payment of tuition, related educational fees, and room and board expenses
for the next twelve (2) months of post-secondary education for the Member, his
or her spouse, or children or dependents (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code);

(ix) Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence;

(x) Payments incurred for burial or funeral expenses for the Member’s deceased
parent, spouse, children or dependents (as defined in Section 152 of the Code,
without regard to Section 152(b)(1), (b)(2) and (d)(1)(B) of the Code);

(xi) Expenses for the repair of damage to the Member’s principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); and

(xii) Such other expenses as the Committee may determine to be within the intent
of this Section.

(b) Attainment of Age 59- 1/2. A Member who has attained the age of fifty-nine
and one-half (59 1/ 2) may elect, in writing, within the time period established
by the Committee for such elections, to withdraw all or any portion of his
vested interest (determined pursuant to Section 10.1 hereof) in his Individual
Account. Any partial withdrawal shall be taken from such Member’s Individual
Account as follows: first, from the after-tax amounts, if any, in the Member’s
Individual Account until such amounts are

 

31



--------------------------------------------------------------------------------

fully depleted; second, from the Member’s Rollover Contribution Account until
such account is fully depleted; third, from the Member’s Salary Reduction
Contribution Account until such account is fully depleted; and fourth, from the
Member’s Company Matching Contribution Account until such account is fully
depleted. No more than one such withdrawal may be made by the Member during any
Plan Year. The amount available for withdrawal shall be determined as of the
Valuation Date next following the date on which the Committee receives the
Member’s withdrawal election, and the withdrawal amount shall be distributed to
the Member as soon as practicable thereafter.

(c) Withdrawals from Rollover Contribution Account. A Member may elect, in
writing, within the time period established by the Committee for such elections,
to withdraw all or any portion of his Rollover Contribution Account. No more
than one such withdrawal may be made by the Member during any Plan Year. The
amount available for withdrawal shall be determined as of the Valuation Date
next following the date on which the Committee receives the Member’s withdrawal
election, and the withdrawal amount shall be distributed to the Member as soon
as practicable thereafter.

(d) Qualified Hurricane Distributions. A Member may, upon the approval of the
Committee, take a Qualified Hurricane Distribution from his Individual Account.

(i) Amount. The Qualified Hurricane Distribution shall not exceed the lesser of:
(i) 100% of the Member’s vested Individual Account balance or (ii) the excess of
(A) $100,000 over (B) the aggregate amounts treated as Qualified Hurricane
Distributions in all prior taxable years.

(ii) Recontributions. At any time during the three-year period beginning on the
day after the date on which a Member receives a Qualified Hurricane Distribution
from the Plan, such Member may recontribute the amount of the Qualified
Hurricane Distribution to the Plan through one or more contributions. Such
contributions will be treated in the same manner as Rollover Contributions, as
provided in Section 4.7, and shall be credited to the Member’s Rollover
Contribution Account.

(iii) Definitions.

(1) Qualified Hurricane Distribution means:

(A) Any distribution from the Plan made on or after August 25, 2005, and before
January 1, 2007, to a Member whose principal place of abode on August 28, 2005,
was located in the Hurricane Katrina Disaster Area and who has sustained an
economic loss by reason of Hurricane Katrina;

(B) Any distribution from the Plan made on or after September 23, 2005, and
before January 1, 2007, to a Member whose principal place of abode on
September 23, 2005, was located in the Hurricane Rita Disaster Area and who has
sustained an economic loss by reason of Hurricane Rita; and

 

32



--------------------------------------------------------------------------------

(C) Any distribution from the Plan made on or after October 23, 2005, and before
January 1, 2007, to a Member whose principal place of abode on October 23, 2005,
was located in the Hurricane Wilma Disaster Area and who has sustained an
economic loss by reason of Hurricane Wilma.

For purposes of this subparagraph (i), a Member shall be deemed to have
sustained an economic loss on account of loss, damage to, or destruction of real
or personal property from fire, flooding, looting, vandalism, theft, wind, or
other cause; loss related to displacement from such Member’s home; loss of
livelihood due to temporary or permanent layoff; and such other economic loss as
the Committee, in its sole discretion, shall determine. As long as a Member has
sustained an economic loss by reason of Hurricane Katrina, Hurricane Rita or
Hurricane Wilma, Qualified Hurricane Distributions are permitted without regard
to the Member’s need, and the amounts of such distributions are not required to
correspond to the amount of economic loss suffered by the Member.

(2) The Hurricane Katrina Disaster Area consists of the States of Alabama,
Florida, Louisiana and Mississippi.

(3) The Hurricane Rita Disaster Area consists of the States of Louisiana and
Texas.

(4) The Hurricane Wilma Disaster Area consists of the State of Florida.

(e) Automatic Enrollment Contributions: Any Member may elect, within the ninety
(90) day period following the first date on which amounts are contributed on his
behalf pursuant to a deemed election under Section 4.1 hereof, and in the manner
prescribed by the Committee, to withdraw the entire amount of such Salary
Reduction Contributions made prior to the date of such withdrawal election
(adjusted for earnings and/or losses attributable thereto). The amount available
for withdrawal shall be determined as of the Valuation Date next following the
date on which the Committee receives the Member’s withdrawal election, and the
withdrawal amount shall be distributed to the Member as soon as practicable
thereafter. In the event a Member elects to withdraw the Salary Reduction
Contributions made on his behalf pursuant to a deemed election, as provided
above, all Company Matching Contributions (adjusted for earnings and/or losses
attributable thereto) made on behalf of such Member and attributable to the
Salary Reduction Contributions withdrawn under this subparagraph (e) shall be
forfeited and the amount thus forfeited shall be used to reduce Company Matching
Contributions pursuant to the provisions of Section 6.3. Furthermore, the deemed
election of such Member under Section 4.1 shall automatically terminate on the
date of an election to withdraw under this subparagraph (e) and no further
Salary Reduction Contributions shall be made on behalf of such Member until the
later of: (i) the date on which the Member makes an affirmative election under
Section 4.1 hereof to have Salary Reduction Contributions made on his behalf or
(ii) a subsequent Deemed Election Date of such Member.

 

33



--------------------------------------------------------------------------------

(f) Qualified Reservist Withdrawal. Effective November 15, 2007, a Member who
(by reason of being a member of a reserve component, as such term is defined in
Section 101 of Title 37, United States Code), is ordered or called to active
duty after September 11, 2001 and prior to December 31, 2007 (or such later date
as may be set forth in Section 72(t)(2)(G)(iv) of the Code) for a period in
excess of one hundred seventy-nine (179) days, or for an indefinite period, may,
upon the approval of the Committee, take a “Qualified Reservist Withdrawal”, as
such term is defined below, from his Salary Reduction Contribution Account. A
Qualified Reservist Withdrawal is a withdrawal of all or any portion of a
Member’s Salary Reduction Contribution Account that is made during the period
beginning on the date of a Member’s order or call to active duty, as set forth
above, and ending on the last day of the active duty period. The amount
available for withdrawal shall be determined as of the Valuation Date next
following the date on which the Committee receives the Member’s withdrawal
election, and the withdrawal amount shall be distributed to the Member as soon
as practicable thereafter.

ARTICLE XII

INVESTMENT OF THE TRUST FUND

12.1 Member Direction of Investment.

(a) Investment of Contributions. Each Member shall have the right, within the
guidelines established by the Committee, to direct the Committee to instruct the
Trustee to invest any whole percentage, up to one hundred percent (100%), of the
contributions made by or on behalf of such Member in one or more of such
investment media as the Committee may designate from time to time. The Committee
shall direct the Trustee or, if applicable, an Investment Manager as to the
investments in which Members may invest. The Committee may determine to offer as
investment media any investment fund, program, or other vehicle that is suitable
as a proper and permissible investment of contributions made to a retirement
plan qualified pursuant to Section 401(a) of the Code. The investment directions
of the Members shall be implemented by the Trustee or, if applicable, an
Investment Manager; provided, however, that the Trustee or, if applicable, an
Investment Manager shall not be obligated to follow the investment direction of
a Member if such direction would result in a prohibited transaction described in
Section 406 of ERISA or Section 4975 of the Code, would generate income that
would be taxable to the Plan, or:

(i) would not be in accordance with the documents and instruments governing the
Plan insofar as such documents and instruments are consistent with the
provisions of Title I of ERISA;

(ii) would cause a fiduciary to maintain the indicia of ownership of any assets
of the Plan outside the jurisdiction of the district courts of the United States
other than as permitted by Section 404(b) of ERISA and Department of Labor
Regulations §2550.404b-1;

 

34



--------------------------------------------------------------------------------

(iii) would jeopardize the Plan’s tax qualified status under the Code;

(iv) could result in a loss in excess of a Member’s or Beneficiary’s account
balance; or

(v) would result in a direct or indirect:

(1) sale, exchange, or lease of property between the Company (or any affiliate
of the Company) and the Plan except for the acquisition or disposition of any
interest in a fund, subfund or portfolio managed by the Company (or an affiliate
of the Company), or the purchase or sale of any qualifying employer security (as
defined in Section 407(d)(5) of ERISA) which meets the conditions of
Section 408(e) of ERISA and subparagraph (4) below;

(2) loan to the Company or any affiliate of the Company;

(3) acquisition or sale of any employer real property (as defined in
Section 407(d)(2) of ERISA); or

(4) acquisition or sale of any employer security.

(b) Modification of Investment Media. The Committee shall be authorized at any
time, and from time to time, to modify, alter, delete, or add to the funds
available for investment at the direction of a Member. In the event a
modification occurs, the Committee shall notify those Members whom the
Committee, in its sole and absolute discretion, determines are affected by the
change and shall give such persons such additional time as is determined by the
Committee to designate the manner and percentage in which amounts invested in
those funds thereby affected shall be invested.

The Committee shall not be obligated to substitute funds of similar investment
criteria for existing funds, nor shall it be obligated to continue the types of
investments presently available to the Members. Nothing contained herein shall
constitute any action by the Committee as a direction of investment of the
assets or an attempt to control such direction.

(c) Investment Direction. Any Member, on or before entry into the Plan, within
the time period established by the Committee, may designate the manner and the
percentage in which the Member desires the Trustee or, if applicable, an
Investment Manager to invest his current contributions, pursuant to the
provisions set forth above, which designation shall continue in effect until
revoked or modified by the Member. If a Member fails to designate the investment
of his current contributions on or before his entry into the Plan, or if a
Member wishes to change such designation, the Member may make such designation
or change, within the time period established by the Committee, to become
effective for all future contributions as soon as practicable following the date
of receipt by the Committee of such designation or change, and such designation
or change shall continue in effect until revoked by the Member in accordance
with this Plan.

 

35



--------------------------------------------------------------------------------

Any amounts with respect to which the Trustee or, if applicable, an Investment
Manager fails to receive a proper investment direction from any Member shall be
invested, as directed by the Committee, in a qualified default investment
alternative, as defined in Department of Labor Regulations §2550.404c-5 and such
other subsequent guidance as may be promulgated by the Department of Labor, and
with respect to which the other conditions set forth in Department of Labor
Regulations §2550.404c-5 are met, including, but not limited to, the delivery to
the Member of any material provided to the Plan that relates to the Member’s
investment therein. All investment designations shall be made in the manner
prescribed by the Committee.

The Committee shall maintain separate subaccounts in the name of each Member
within his Individual Account to reflect such Member’s accrued benefit
attributable to his directed investment in the above investment media.

12.2 Conversion of Investments.

(a) Member’s Individual Account. Effective as of any Valuation Date, within the
time period prior thereto established by the Committee, and subject to any
restrictions on transfer imposed under particular investment funds, a Member who
has an account balance in his Individual Account in excess of any loan
receivables from such Member may, pursuant to guidelines established by the
Committee, direct the Committee to instruct the Trustee to convert any whole
percentage, up to one hundred percent (100%), of such amount in his Individual
Account (in excess of the loan receivables) that is invested in any of the
investment media offered for investment under the Plan into one or more other of
such investment media. Such direction shall be effective as soon as practicable
following the date of receipt by the Committee of such direction to convert.
Notwithstanding any provision herein to the contrary, applicable fund redemption
and short-term trading fees may be imposed upon the Member’s Individual Account
in connection with any direction by such Member to convert investments
hereunder.

(b) Conversion Directions. A direction to convert by any eligible Member shall
be irrevocable and shall be made in the manner prescribed by the Committee
within the time period established by the Committee. Any conversion of
investments pursuant to this Section 12.2 shall not affect a Member’s direction
of investments with respect to his future contributions pursuant to
Section 12.1.

(c) Direction of Spouse. If a Member’s spouse who is not a Member in this Plan
acquires an interest in a Member’s Individual Account pursuant to a qualified
domestic relations order, then the Member’s spouse may direct the Committee to
convert the investment of the interest to which such spouse is thus entitled in
the same manner and at the same time as the Member may direct a conversion of
investments, as provided above. If such spouse becomes a Member of the Plan, the
spouse shall be entitled to convert such investments in accordance with the
rights of Members in the Plan.

(d) Miscellaneous. The Committee is authorized to establish such other rules and
regulations, including adding additional times to convert investments, as it
determines are necessary to carry out the provisions of Section 12.1 and this
Section 12.2,

 

36



--------------------------------------------------------------------------------

the specific dates of conversion to be determined by the Committee, and all
earnings on the Member’s investments after such dates shall be allocated in
accordance with the Member’s Individual Accounts, as adjusted on such dates. The
Committee shall be authorized to modify the allocations of earnings, provided
such change is made on a reasonable and nondiscriminatory basis.

ARTICLE XIII

ADMINISTRATION

13.1 Appointment of Committee. The Plan shall be administered by a Committee
consisting of at least three or more persons who shall be appointed by and serve
at the pleasure of the board of directors of the Company. All usual and
reasonable expenses of the Committee shall be paid by the Trustee out of the
principal or income of the Trust and, to the extent not so paid, shall be paid
by the Company. The members of the Committee shall not receive compensation with
respect to their services for the Committee. The members of the Committee may
serve without bond or security for the performance of their duties hereunder
unless applicable law makes the furnishing of such bond or security mandatory or
unless required by the Company. Any member of the Committee may resign by
delivering his written resignation to the Company and to the other members of
the Committee.

13.2 Committee Powers and Duties. The Committee shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties:

(a) to construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner, and time of payment of any benefits hereunder;

(b) to prescribe procedures to be followed by distributees in obtaining
benefits;

(c) to make a determination as to the right of any person to a benefit and to
afford any person dissatisfied with such determination the right to a hearing
thereon;

(d) to receive from the Company and from Members such information as shall be
necessary for the proper administration of the Plan;

(e) to delegate to one or more of the members of the Committee the right to act
in its behalf in all matters connected with the administration of the Plan and
Trust;

(f) to receive and review reports of the financial condition and of the receipts
and disbursements of the Trust Fund from the Trustee;

(g) to appoint or employ for the Plan any agents it deems advisable, including,
but not limited to, legal counsel; and

(h) to take any and all further actions from time to time as the Committee, in
its sole and absolute discretion, shall deem necessary for the proper
administration of the Plan.

 

37



--------------------------------------------------------------------------------

The Committee shall have no power to add to, subtract from or modify any of the
terms of the Plan, nor to change or add to any benefits provided by the Plan,
nor to waive or fail to apply any requirements of eligibility for benefits under
the Plan. The Committee shall have full and absolute discretion in the exercise
of each and every aspect of its authority under this Plan, including without
limitation, all of the rights, powers and authorities specified in this
Section 13.2 and, if applicable, in Section 13.3 hereof.

A majority of the members of the Committee shall constitute a quorum for the
transaction of business. No action of the Committee shall be taken except upon a
majority vote of the Committee members other than as described in subparagraph
(e) above. An individual shall not vote or decide upon any matter relating
solely to himself or vote in any case in which his individual right or claim to
any benefit under the Plan is particularly involved. If in any case in which a
Committee member is so disqualified to act, and the remaining members cannot
agree, the board of directors of the Company will appoint a temporary substitute
member to exercise all the powers of the disqualified member concerning the
matter in which he is disqualified.

13.3 Duties and Powers of the Plan Administrator. The Plan Administrator shall
have such powers as may be necessary to discharge its duties hereunder,
including, but not by way of limitation, the following powers and duties:

(a) to file with the Secretary of Labor the annual report and other pertinent
documents that may be requested by the Secretary;

(b) to file with the Secretary of Labor such terminal and supplementary reports
as may be necessary in the event of the termination of the Plan;

(c) to furnish each Member, former Member and each Beneficiary receiving
benefits hereunder a summary plan description explaining the Plan;

(d) to furnish any Member, former Member or Beneficiary, who requests in
writing, statements indicating such Member’s, former Member’s or Beneficiary’s
total accrued benefits and nonforfeitable benefits, if any;

(e) to furnish to a Member a statement containing information contained in a
registration statement required by Section 6057(a)(2) of the Code;

(f) to maintain all records necessary for verification of information required
to be filed with the Secretary of Labor;

(g) to allocate the assets of the Plan available to provide benefits to Members
in the event the Plan should terminate; and

(h) to report to the Trustee all available information regarding the amount of
benefits payable to each Member, the computations with respect to the allocation
of assets, and any other information that the Trustee may require in order to
terminate the Plan.

 

38



--------------------------------------------------------------------------------

13.4 Rules and Decisions. The Committee may adopt such rules as it deems
necessary or desirable. All rules and decisions of the Committee shall be
uniformly and consistently applied to all Employees in similar circumstances.
The Committee is required to provide a notice in writing to any person whose
claim for benefits under the Plan has been denied, setting forth the specific
reasons for such denial. The Committee shall adopt rules or procedures to carry
out the intent of this Section and to provide a basis for a full and fair review
by the Committee of the decision denying the claim and provide such person with
an opportunity to supply any evidence he has to sustain the claim.

13.5 Committee Procedures. The Committee may adopt such bylaws as it deems
desirable. The Committee shall elect one of its members as chairman. The
Committee shall advise the Trustee of such election in writing. The Committee
shall keep a record of all meetings and forward all necessary communications to
the Trustee.

13.6 Authorization of Benefit Payments. The Committee shall issue directions to
the Trustee concerning all benefits that are to be paid from the Trust Fund
pursuant to the provisions of the Plan. The Committee shall keep on file, in
such manner as it may deem convenient or proper, all reports from the Trustee.

13.7 Payment of Expenses. All expenses incident to the administration of the
Plan and Trust, including but not limited to, actuarial, legal, accounting,
investment advisory, investment education, recordkeeping, Trustee’s fees, and
any other plan administrative expenses, shall be paid by the Trustee from the
Trust Fund and until paid, shall constitute a first and prior claim and lien
against the Trust Fund. To the extent such expenses are not paid by the Trustee
from the Trust Fund, they shall be paid by the Company.

13.8 Indemnification of Members of the Committee. The Company shall, to the
maximum extent permitted under the Company’s bylaws, indemnify the members of
the Committee against liability or loss sustained by them by an act or failure
to act in their capacity as members of the Committee.

ARTICLE XIV

NOTICES

14.1 Notice to Trustee. As soon as practicable after a Member ceases to be in
the employ of the Company for any of the reasons set forth in Articles VII
through X, inclusive, the Committee shall give notice to the Trustee, which
notice shall include such of the following information and directions as are
necessary or advisable under the circumstances:

(a) name and address of the Member;

(b) name and address of the Beneficiary or Beneficiaries in case of a Member’s
death;

(c) amount to which the Member is entitled in case of termination of employment
pursuant to Article X; and

 

39



--------------------------------------------------------------------------------

(d) manner and amount of payments to be made pursuant to Article XV.

If a former Member dies, the Committee shall give a like notice to the Trustee,
but only if the Committee learns of his death.

14.2 Subsequent Notices. At any time and from time to time after giving the
notice as provided for in Section 14.1, the Committee may modify such original
notice or any subsequent notice by means of a further notice or notices to the
Trustee; but any action theretofore taken or payments theretofore made by the
Trustee pursuant to a prior notice shall not be affected by a subsequent notice.

14.3 Reliance upon Notice. Upon receipt of any notice as provided in this
Article, the Trustee shall promptly take whatever action and make whatever
payments are called for therein, it being intended that the Trustee may rely
upon the information and directions in such notice absolutely and without
question. However, the Trustee may call to the attention of the Committee any
error or oversight that the Trustee believes to exist in any notice.

ARTICLE XV

BENEFIT PAYMENTS

15.1 Method of Payment. As soon as practicable after the separation from service
of a Member, former Member, or Beneficiary who is entitled to receive benefits
hereunder, as provided in Articles VII, VIII, IX, and X, Section 18.9, and this
Article XV, the Committee shall give written notice to the Trustee. Such
benefits shall be paid to the Member, former Member, or his Beneficiary in a
lump sum. Any benefit payable hereunder will be paid in cash.

15.2 Time of Payment. Distribution shall be made as soon as administratively
practicable, but in no event later than one (1) year after the Valuation Date
coincident with or immediately following the separation from service of a
Member, former Member, or Beneficiary who is entitled to receive a benefit
hereunder. Notwithstanding the foregoing, if the nonforfeitable portion of a
Member’s or former Member’s Individual Account exceeds One Thousand and No/100
Dollars ($1,000.00), no distributions, other than distributions upon the death
of such Member or former Member, may commence without the consent of the Member
or former Member until he attains age sixty-two (62), at which time distribution
shall be made. Such consent must be obtained within the one hundred eighty
(180) day period ending on the date of distribution. The Committee shall notify
the Member or former Member of the right to defer any distribution until the
date on which he attains age sixty-two (62). Such notification shall include a
general description of the material features, and an explanation of the relative
values of, the optional forms of benefit available under the Plan in a manner
that would satisfy the notice requirements of Section 417(a)(3) of the Code, and
shall be provided no less than thirty (30) days and no more than one hundred
eighty (180) days prior to the date of distribution. Notwithstanding the
foregoing, the consent of the Member or former Member shall not be required to
the extent that a distribution is required to satisfy Section 415 or Sections
401(k)(8) or 401(m)(6) of the Code. In addition, upon termination of this Plan,
if the Plan does not then offer an annuity option, the Member’s or former
Member’s Individual

 

40



--------------------------------------------------------------------------------

Account may, without his consent, be distributed to the Member or former Member
or transferred to another defined contribution plan maintained by an Affiliate.
Furthermore, if a distribution is one to which Sections 401(a)(11) and 417 of
the Code do not apply, such distribution may commence less than thirty (30) days
after the notice required under Section 1.411(a)-11(c) of the Treasury
Regulations is given, provided that: (i) the Committee clearly informs the
Member or former Member that he has a right to a period of at least thirty
(30) days after receiving the notice to consider the decision of whether or not
to elect a distribution (and, if applicable, a particular distribution option),
and (ii) the Member or former Member, after receiving the notice, affirmatively
elects a distribution.

Distribution shall be made no later than the required beginning date, which is
April 1st of the calendar year following the later of: (a) the calendar year in
which a Member attains age 70 1/2 or (b) the calendar year in which the Member
retires; provided that if a Member is a Five Percent (5%) Owner (as defined in
Section 19.1(f) hereof), then the required beginning date is April 1st of the
calendar year following the calendar year in which such Member attains age
70 1/2. Effective as of November 16, 2001, distribution of a Member’s entire
Individual Account shall be made in a single lump sum on or before such Member’s
required beginning date. In the case of a Member who attained age 70 1/2 prior
to November 16, 2001, or in the case of a Member who is a five percent
(5%) owner, the minimum distribution required for the calendar year immediately
preceding the Member’s required beginning date must be made on or before his
required beginning date. The minimum distribution for other calendar years,
including the minimum distribution for the calendar year in which the Member’s
required beginning date occurs, must be made on or before December 31 of such
calendar year. All minimum distributions required under this Article XV shall be
determined and made in accordance with the applicable Treasury Regulations under
Section 401(a)(9) of the Code, and the requirements of this Article will take
precedence over any inconsistent provisions of the Plan. Required minimum
distributions will be determined beginning with the first distribution calendar
year and up to and including the distribution calendar year that includes the
Member’s date of death. Effective January 1, 2003, during such Member’s
lifetime, the minimum amount that will be distributed for each distribution
calendar year is the lesser of:

(a) the quotient obtained by dividing the Member’s Individual Account balance by
the distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of the
Member’s birthday in the distribution calendar year; or

(b) if the Member’s sole designated beneficiary for the distribution calendar
year is the Member’s spouse, the quotient obtained by dividing the Member’s
Individual Account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury Regulations, using the
Member’s and spouse’s attained ages as of the Member’s and spouse’s birthdays in
the distribution calendar year.

Notwithstanding any provision herein to the contrary, any Member who attains age
70 1/2 in a calendar year after 1995 and prior to November 16, 2001, may
irrevocably elect, in the manner established by the Committee, by April 1 of the
calendar year following the year in which the Member attains age 70 1/2 (or by
December 31, 1997 in the case of a Member who attains age 70 1/2 in 1996) to
defer distributions until April 1 of the calendar year following the

 

41



--------------------------------------------------------------------------------

calendar year in which the Member retires. If no such election is made, the
Member will begin receiving distributions by the April 1 of the calendar year
following the year in which the Member attains age 70 1/2 (or by December 31,
1997 in the case of a Member who attains age 70 1/2 in 1996), and any such
distributions shall comply with the provisions of the preceding paragraph.
Furthermore, any Member who attains age 70 1/2 in a calendar year prior to 1996,
may irrevocably elect, in the manner established by the Committee, to stop
distributions and recommence distributions as of the April 1 of the calendar
year following the calendar year in which such Member retires.

If distributions have commenced so that payments are being made over the life of
the Member, and he dies before his entire interest has been distributed, then
the remaining portion of such interest shall be distributed at least as rapidly
as under the method of distribution being used as of the date of his death, but
in no event later than one year after the Valuation Date coincident with or
immediately following his death. On the other hand, if a Member dies before the
distribution of any of his benefits has begun, then his entire interest will be
distributed no later than one year after the Valuation Date coincident with or
immediately following his death. If the designated Beneficiary is the Member’s
surviving spouse and such surviving spouse dies after the Member, but before
payment to such surviving spouse is made, then the provisions of the preceding
sentence shall be applied as if the surviving spouse were the Member.
Furthermore, if the designated Beneficiary is the surviving spouse of the
Member, then distribution to such surviving spouse will not be required earlier
than the later of: (a) December 31 of the calendar year immediately following
the calendar year of the Member’s death and (b) December 31 of the calendar year
in which the Member would have attained age 70 1/2. Distribution of benefits is
considered to have begun, for purposes of this paragraph, on the required
beginning date; provided that if a Member’s designated Beneficiary is his
surviving spouse, and such surviving spouse dies after the Member but before
payments to such surviving spouse have begun, then distribution of benefits is
considered to have begun on the date distribution to the surviving spouse is
required to begin pursuant to the provisions of this paragraph.

Notwithstanding any provision herein to the contrary, unless a Member or former
Member elects otherwise, in writing, no distribution hereunder shall start later
than 60 days after the close of the Plan Year in which the last to occur of the
following occurs:

(a) the Member or former Member attains Normal Retirement Age,

(b) the 10th anniversary of the year in which the Member or former Member
commenced participation in the Plan, or

(c) the Member or former Member terminates service with the Company.

15.3 Cash Out Distribution. If a Member or former Member who has received a
distribution of his benefits hereunder on or before the last day of the second
Plan Year following the year in which his separation from service occurs, has
forfeited a portion of his Individual Account, then in the event such Member or
former Member is subsequently rehired by the Company prior to the date on which
he incurs five (5) consecutive Breaks in Service, he shall be entitled to repay,
at any time prior to the earlier of: (i) the date which is five (5)

 

42



--------------------------------------------------------------------------------

years after the first date on which he is subsequently reemployed by the Company
and (ii) the date on which he incurs five (5) consecutive Breaks in Service, the
amount of the distribution to him from his Individual Account. Upon such
repayment, the rehired Member’s or former Member’s Individual Account shall be
credited with the exact amount that was nonvested at the time of termination. In
the event a rehired Member or former Member who has received a distribution
hereunder does not timely repay such distribution from his Individual Account,
as provided above, then the amount he forfeited at the time of his distribution
pursuant to the terms of Section 10.3 hereof shall remain forfeited. His prior
years of Vesting Service shall be taken into account, however, for purposes of
determining his vested interest in contributions following reemployment. If a
Member or former Member who does not have any nonforfeitable right to his
Individual Account and thus is deemed to have received a cashout distribution,
pursuant to the provisions of Section 10.3 hereof, is subsequently reemployed by
the Company and five (5) consecutive Breaks in Service have not occurred, then
upon such reemployment, the rehired Member’s or former Member’s Individual
Account shall be credited with the exact amount that was nonvested at the time
of separation from service.

15.4 Minority or Disability Payments. During the minority or Disability of any
person entitled to receive benefits hereunder, the Committee may direct the
Trustee to make payments due such person directly to him or to his spouse or a
relative or to any individual or institution having custody of such person.
Neither the Committee nor the Trustee shall be required to see to the
application of payments so made, and the receipt of the payee (including the
endorsement of a check or checks) shall be conclusive as to all interested
parties.

15.5 Distributions Under Domestic Relations Orders. Nothing contained in this
Plan shall prevent the Trustee, in accordance with the direction of the
Committee, from complying with the provisions of a qualified domestic relations
order (as defined in Section 414(p) of the Code). The Plan specifically permits
distribution to an alternate payee under a qualified domestic relations order at
any time, irrespective of whether the Member or former Member has attained his
earliest retirement age under the Plan, as defined in Section 414(p) of the
Code; provided, however, that a distribution to an alternate payee prior to the
Member or former Member’s attainment of earliest retirement age is available
only if: (1) the order specifies distribution at that time or permits an
agreement between the Plan and the alternate payee to authorize an earlier
distribution; (2) the order specifies such distribution to be in the form of a
single, lump-sum payment; and (3) if the amount to which the alternate payee is
entitled under the Plan exceeds $1,000, and the order so requires, the alternate
payee consents to any distribution occurring prior to the Member or former
Member’s attainment of earliest retirement age. If an alternate payee has not
previously received a distribution of the entire interest to which such
alternate payee is entitled hereunder, distribution shall be made to such
alternate payee as soon as practicable following the alternate payee’s
attainment of age sixty-two (62). Nothing in this Section 15.5 gives a Member or
former Member a right to receive distribution at a time otherwise not permitted
under the Plan nor does it permit the alternate payee to receive a form of
payment not otherwise permitted under the Plan.

The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Member or
former Member and any alternate payee named in the order, in writing, of the
receipt of the order and the Plan’s procedures for

 

43



--------------------------------------------------------------------------------

determining the qualified status of the order. Within a reasonable period of
time after receiving the domestic relations order, the Plan Administrator shall
determine the qualified status of the order and shall notify the Member or
former Member and each alternate payee, in writing, of its determination. The
Plan Administrator shall provide notice under this paragraph by a mailing to the
individual’s address specified in the domestic relations order, or in a manner
consistent with Department of Labor regulations. The Plan Administrator may
treat as qualified any domestic relations order entered prior to January 1,
1985, irrespective of whether it satisfies all the requirements described in
Section 414(p) of the Code.

If any portion of an Individual Account is payable during the period the Plan
Administrator is making its determination of the qualified status of the
domestic relations order, the Committee shall direct the Trustee to segregate
the amounts that are payable into a separate account and to invest the
segregated account solely in fixed income investments. If the Plan Administrator
determines the order is a qualified domestic relations order within eighteen
(18) months of receiving the order, the Committee shall direct the Trustee to
distribute the segregated account in accordance with the order. If the Plan
Administrator does not make its determination of the qualified status of the
order within eighteen (18) months after receiving the order, the Committee shall
direct the Trustee to distribute the segregated account in the manner in which
the Plan would otherwise distribute if the order did not exist and shall apply
the order prospectively if the Plan Administrator later determines the order is
a qualified domestic relations order.

To the extent it is not inconsistent with the provisions of the qualified
domestic relations order, the Committee may direct the Trustee to invest any
amount that is subject to being paid to an alternate payee pursuant to said
order into a segregated subaccount or separate account and to invest the account
in federally insured, interest-bearing savings account(s) or time deposit(s) (or
a combination of both), or in other fixed income investments. A segregated
subaccount shall remain a part of the Trust, but it alone shall share in any
income it earns, and it alone shall bear any expense or loss it incurs.

The Trustee shall make any payments or distributions required under this
Section 15.5 by separate benefit checks or other separate distribution to the
alternate payee(s).

15.6 Direct Rollover of Eligible Rollover Distributions. Effective November 15,
2007, an individual who is entitled to a benefit hereunder (including a
Participant’s surviving spouse, a Participant’s spouse or former spouse who is
the alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code, and a non-spouse Beneficiary designated in
accordance with Section 8.2 hereof), the distribution of which would qualify as
an “eligible rollover distribution”, as such term is hereinafter defined, may,
in lieu of receiving any payment or payments from the Plan, direct the Trustee
to transfer all or any portion of such payment or payments directly to the
trustee of one or more “eligible retirement plans”, as such term is hereinafter
defined. For purposes of this Section 15.6, the term “eligible rollover
distribution” is defined as any distribution of all or any portion of the
balance to the credit of the distributee, including any portion of such balance
that consists of amounts that are not includible in gross income, except that an
eligible rollover distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the

 

44



--------------------------------------------------------------------------------

distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of ten
years or more; any distribution to the extent such distribution is required
under Code Section 401(a)(9); and any hardship distribution described in Code
Section 401(k)(B)(i)(IV). For purposes of this Section 15.6, the term “eligible
retirement plan” shall mean (i) an individual retirement account described in
Section 408(a) of the Code; (ii) an individual retirement annuity described in
Section 408(b) of the Code (other than an endowment contract); (iii) a qualified
trust described under Section 401(a) of the Code; (iv) an annuity plan described
in Section 403(a) of the Code; (v) an annuity contract described in
Section 403(b) of the Code; and (vi) an eligible plan under Section 457(b) of
the Code that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
that agrees to separately account for amounts transferred into such plan from
this Plan. Notwithstanding the foregoing, in the case of a non-spouse
Beneficiary, the term “eligible retirement plan” shall refer only to a plan
described in clauses (i) and (ii) above that is established on behalf of the
designated Beneficiary and that is required to be treated as an inherited IRA
pursuant to the provisions of Section 402(c)(11) of the Code. Also, in this
case, the determination of any required minimum distribution under
Section 401(a)(9) of the Code that is ineligible for rollover shall be made in
accordance with IRS Notice 2007-7, Q&A 17 and 18, 2007-5 I.R.B. 395.

A portion of a distribution that consists of after-tax employee contributions
may be transferred only to an individual retirement account or annuity described
in Section 408(a) or (b) of the Code, or to a qualified defined contribution
plan or defined benefit plan described in Section 401(a) or an annuity contract
described in Section 403(b) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution that is includible in gross income and the portion of such
distribution that is not so includible (as defined in Section 401(a)(31)(D) of
the Code).

Any such election of a direct rollover must be made on a form provided by the
Committee for that purpose and received by the Committee no later than the date
established by the Committee preceding the date on which the distribution is to
occur. Any election made pursuant to this Section 15.6 may be revoked at any
time prior to the date established by the Committee preceding the date on which
the distribution is to occur. If an individual who is so entitled has not
elected a direct rollover within the time and in the manner set forth above,
such distributee shall be deemed to have affirmatively waived a direct rollover.
A distributee who wishes to elect a direct rollover shall provide to the
Committee, within the time and in the manner prescribed by the Committee, such
information as the Committee shall reasonably request regarding the eligible
retirement plan or plans to which the payment or payments are to be transferred.
The Committee shall be entitled to rely on the information so provided, and
shall not be required to independently verify such information. The Committee
shall be entitled to delay the transfer of any payment or payments pursuant to
this Section 15.6 until it has received all of the information which it has
requested in accordance with this Section 15.6.

 

45



--------------------------------------------------------------------------------

ARTICLE XVI

TRUSTEE

16.1 Appointment of Trustee. A Trustee (or Trustees) shall be appointed by the
Committee to administer the Trust Fund. The Trustee shall serve at the pleasure
of the Committee and shall have such rights, powers, and duties as are provided
to a Trustee under ERISA for the investment of assets and for the administration
of the Trust Fund.

16.2 Appointment of Investment Manager. An Investment Manager (or Investment
Managers) may be appointed by the Committee to manage (including the power to
acquire and dispose of) any part or all of the assets of the Trust Fund. The
Investment Manager shall serve at the pleasure of the Committee, and shall have
the rights, powers, and duties provided to a named fiduciary under ERISA for the
investment of the assets assigned to it. (The Investment Manager may be referred
to from time to time hereafter as “he,” “they,” or “it,” or may be referred to
in the singular or plural, but all such references shall be to the then acting
Investment Manager or Investment Managers serving hereunder.)

16.3 Responsibility of Trustee and Investment Manager. All contributions under
this Plan shall be paid to and held by the Trustee. The Trustee shall have
responsibility for the investment and reinvestment of the Trust Fund except with
respect to the management of those assets specifically delegated to the
Investment Manager and those funds invested pursuant to the provisions of
Section 15.5. The Investment Manager shall have exclusive management and control
of the investment and/or reinvestment of the assets of the Trust Fund assigned
to it in writing by the Trustee. All property and funds of the Trust Fund,
including income from investments and from all other sources, shall be retained
for the exclusive benefit of Members or former Members, as provided herein, and
shall be used to pay benefits to Members or former Members or their
Beneficiaries, or to pay expenses of administration of the Plan and Trust Fund.

This Plan and the related Trust are intended to allocate to each fiduciary the
individual responsibilities of the prudent execution of the functions assigned
to each. None of the allocated responsibilities or any other responsibility
shall be shared by the fiduciaries or the Trustee unless such sharing shall be
provided for by a specific provision in this Plan or related Trust.

16.4 Bonding of Trustee and Investment Manager. Neither the Trustee nor the
Investment Manager shall be required to furnish any bond or security for the
performance of their powers and duties hereunder unless the applicable law makes
the furnishing of such bond or security mandatory.

ARTICLE XVII

AMENDMENT AND TERMINATION OF PLAN

17.1 Amendment of Plan. The Company may, without the assent of any other party,
make from time to time any amendment or amendments to this Plan that do not
cause any part of the Trust Fund to be used for, or diverted to, any purpose
other than the exclusive benefit of Members or former Members of the Plan. Any
such amendment shall be by a

 

46



--------------------------------------------------------------------------------

written instrument executed by the Company, and shall become effective as of the
date specified in such instrument. Notwithstanding the foregoing, no amendment
to the Plan shall be effective to the extent that it has the effect of
decreasing a Member’s or former Member’s accrued benefit, except as provided in
Section 412(c)(8) of the Code. For purposes of the preceding sentence, an
amendment which has the effect of decreasing a Member’s or former Member’s
Individual Account or eliminating an optional form of benefit, with respect to
benefits attributable to service prior to such amendment, shall be treated as
reducing an accrued benefit. If any amendment changes the vesting schedule set
forth in Section 10.1, then a Member’s or former Member’s nonforfeitable
percentage in his Individual Account because of a change to the vesting schedule
shall not be less than his nonforfeitable percentage computed under the vesting
schedule in effect prior to the amendment. Furthermore, if any amendment changes
the vesting schedule set forth in Section 10.1, then each Member or former
Member having at least three (3) Years of Vesting Service may elect to be
governed under the vesting schedule set forth in the Plan without regard to the
amendment. The Member or former Member must file his written election with the
Committee within sixty (60) days after receipt of a copy of the amendment. The
Committee shall furnish the Member or former Member with a copy of the amendment
and with notice of the time within which his election must be returned to the
Committee.

17.2 Termination of Plan. The Company may at any time, effective as specified,
terminate the Plan by resolution of its board of directors. A certified copy of
such resolution shall be delivered to the Trustee.

17.3 Suspension and Discontinuance of Contributions. In the event the Company
decides it is impossible or inadvisable for it to continue to make its
contributions as provided in Article IV, it shall have the power by appropriate
resolution to either:

(a) suspend its contributions to the Plan;

(b) discontinue its contributions to the Plan; or

(c) terminate the Plan.

Suspension shall be a temporary cessation of contributions and shall not
constitute or require a termination of the Plan. Such a suspension which has not
ripened into a complete discontinuance shall not constitute or require a
termination of the Plan or Trust or any vesting of Individual Accounts, other
than as prescribed by the provisions of Section 10.1. A complete discontinuance
of contributions by the Company shall not constitute a formal termination of the
Plan and shall not preclude later contributions, but all Individual Accounts of
Members or former Members not theretofore fully vested shall be and become 100%
vested and nonforfeitable in the respective Members or former Members,
irrespective of the provisions of Section 10.1. In such event, Employees who
become eligible to enter the Plan subsequent to the discontinuance shall receive
no benefit, and no additional benefits shall accrue to any of such Employees
unless such contributions are resumed. After the date of a complete
discontinuance of contributions, the Trust shall remain in existence as provided
in this Section 17.3, and the provisions of the Plan and Trust shall remain in
force as may be necessary in the sole and absolute discretion of the Committee.

 

47



--------------------------------------------------------------------------------

17.4 Liquidation of Trust Fund. Upon termination or partial termination of the
Plan, the Individual Accounts of all Members, former Members, and Beneficiaries
shall thereupon be and become fully vested and nonforfeitable. Thereupon, the
Trustee shall convert the Trust Fund to cash after deducting all charges and
expenses. The Committee shall then adjust the balances of all Individual
Accounts, as provided in Section 5.2. Thereafter, the Trustee shall distribute
the amount to the credit of each affected Member, former Member, and
Beneficiary, in accordance with the provisions of Article XV hereof.

17.5 Consolidation, Merger or Transfer of Plan Assets. This Plan shall not be
merged or consolidated with, nor shall any assets or liabilities be transferred
to, any other plan, unless the benefits payable on behalf of each Member or
former Member, if the Plan were terminated immediately after such action, would
be equal to or greater than the benefits to which such Member or former Member
would have been entitled if this Plan had been terminated immediately before
such action. Further, except to the extent such transfer constitutes a direct
rollover of an “eligible rollover distribution” pursuant to Section 15.6 hereof
or constitutes an elective transfer, as described in Treasury Regulations
Section 1.411(d)-4, Q&A-3(b)(1), to another qualified cash or deferred
arrangement under Code Section 401(k), no assets of this Plan shall be
transferred to another plan unless the Committee demonstrates to the Trustee’s
reasonable satisfaction that any portion of the transfer attributable to Salary
Reduction Contributions, including Catch-Up Contributions, if applicable,
Qualified Nonelective Contributions and Qualified Matching Contributions shall
remain subject to the limitations on distributions prescribed under Treasury
Regulations Section 1.401(k)-1(d). The Trustee shall not accept a direct
transfer of assets from a plan subject to the requirements of Section 417 of the
Code.

ARTICLE XVIII

GENERAL PROVISIONS

18.1 No Employment Contract. Nothing contained in this Plan shall be construed
as giving any person whomsoever any legal or equitable right against the
Committee, the Company, its stockholders, officers or directors, or against the
Trustee, except as the same shall be specifically provided for in this Plan. Nor
shall anything in this Plan give any Member, former Member, or other Employee
the right to be retained in the service of the Company, and the employment of
all persons by the Company shall remain subject to termination by the Company to
the same extent as if this Plan had never been executed.

18.2 Manner of Payment. Wherever and whenever it is herein provided for payments
or distributions to be made, whether in money or otherwise, said payments or
distributions shall be made directly into the hands of the Member or former
Member, his Beneficiary, his administrator, executor or guardian, or an
alternate payee pursuant to Section 15.5 herein, as the case may be. A deposit
to the credit of a person entitled to payment in any bank or trust company
selected by such person shall be deemed payment into his hands, and provided
further that in the event any person otherwise entitled to receive any payment
or distribution shall be a minor or an incompetent, such payment or distribution
may be made to his guardian or other person as may be determined by the
Committee.

 

48



--------------------------------------------------------------------------------

18.3 Nonalienation of Benefits. Subject to Code Section 414(p) and Section 15.5
herein relating to qualified domestic relations orders, the interest of any
Member, former Member, or Beneficiary hereunder shall not be subject in any
manner to any indebtedness, judgment, process, creditors’ bills, attachments,
garnishment, levy, execution, seizure or receivership, nor shall such interest
be in any manner reduced or affected by any transfer, assignment, conveyance,
sale, encumbrance, act, omission, or mishap, voluntary or incidental,
anticipatory or otherwise, of or to said Member, former Member, or Beneficiary,
and they and any of them shall have no right or power to transfer, convey,
assign, sell, or encumber said benefits and their interest therein, legal or
equitable, during the existence of this Plan; provided, however, that a Member
may assign or pledge his vested interest in the Fund as security for a loan made
pursuant to the provisions of Section 11.1 hereof. Notwithstanding the
foregoing, no provision of this Plan shall preclude the enforcement of a Federal
tax levy made pursuant to Section 6331 of the Code or collection by the United
States on a judgment resulting from an unpaid tax assessment.

18.4 Titles for Convenience Only. Titles of the Articles and Sections hereof are
for convenience only and shall not be considered in construing this Plan. Also
words used in the singular or the plural may be construed as though in the
plural or singular where they would so apply.

18.5 Validity of Plan. This Plan and each of its provisions shall be construed
and their validity determined by the laws of the State of Texas, and all
provisions hereof shall be administered in accordance with the laws of said
State, provided that in case of conflict, the provisions of ERISA shall control.

18.6 Plan Binding. This Plan shall be binding upon the successors and assigns of
the Company and the Trustee and upon the heirs and personal representatives of
those individuals who become Members hereunder.

18.7 Return of Contributions. This Plan and the related Trust are designed to
qualify under Sections 401(a) and 501(a) of the Code. Anything contained herein
to the contrary notwithstanding, if the initial determination letter is issued
by the District Director of Internal Revenue to the effect that this Plan and
related Trust hereby created, or as amended prior to the receipt of such letter,
do not meet the requirements of Section 401(a) and 501(a) of the Code, the
Company shall be entitled at its option to withdraw all contributions
theretofore made, in which event the Plan and Trust shall then terminate.

Each contribution to the Plan is specifically conditioned on the deductibility
of such contribution under the Code. The Trustee, upon written request from the
Company, shall return to the Company the amount of the Company’s contribution
made as a result of a mistake of fact or the amount of the Company’s
contribution disallowed as a deduction under Section 404 of the Code. Such
return of contribution must be made within one (1) year after (a) the Company
made the contribution by mistake of fact or (b) the disallowance of the
contribution as a deduction. The amount of contribution subject to being
returned hereunder shall not be increased by any earnings attributable to the
contribution, but such amount subject to being returned shall be decreased by
any losses attributable to it.

 

49



--------------------------------------------------------------------------------

18.8 Missing Members or Beneficiaries. Each Member shall file with the Committee
from time to time in writing a mailing address and any change of mailing address
for himself and his designated Beneficiary. Any communication, statement or
notice addressed to a Member or Beneficiary at the last mailing address filed
with the Committee, or if no such address is filed with the Committee, then at
his last mailing address as shown on the Company’s records, shall be binding on
the Member or his Beneficiary for all purposes of the Plan. The Committee shall
not be required to search for or locate a Member or Beneficiary. If the
Committee notifies any Member or Beneficiary that he is entitled to a
distribution and also notifies him of the provisions of this Section 18.8 (or
makes reasonable effort to so notify such Member or Beneficiary by certified
letter, return receipt requested, to the last known address, or such other
further diligent effort, including consultation with the Internal Revenue
Service or the Social Security Administration, to ascertain the whereabouts of
such Member or Beneficiary as the Committee deems appropriate) and the Member or
Beneficiary fails to claim his distributive share or make his whereabouts known
to the Committee within three years thereafter, the distributive share of such
Member or Beneficiary will be forfeited and applied to reduce the Company
Matching Contribution. However, if the Member or his Beneficiary should,
thereafter, make a proper claim for such share, it shall be distributed to him.

18.9 Qualified Military Service. Notwithstanding any provision of this Plan to
the contrary, contributions, benefits, and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.

In addition, a Member who dies or incurs a Disability while performing qualified
military service (as defined by Section 414(u) of the Code) after January 1,
2007 will receive benefit accruals as if the Member resumed employment in
accordance with the Member’s reemployment rights under chapter 43 of title 38,
United States Code, on the day preceding death or Disability and terminated
employment on the actual date of death or Disability. Such benefit accruals
shall be determined according to Section 414(u)(9)(C) of the Code.

Notwithstanding the requirement that the term “Employee” include individuals
that receive differential wage payments under Section 414(u) of the Code, a
Member shall be treated as having been severed from employment during any period
the Member is performing service in the uniformed services described in
Section 3401(h)(2)(A) of the Code. If a Member elects to receive a distribution
under Article XV pursuant to a deemed severance as described in the preceding
sentence, then such Member is prohibited from making Salary Reduction
Contributions and Catch-up Contributions during the six-month period beginning
on the date of the distribution.

 

50



--------------------------------------------------------------------------------

ARTICLE XIX

TOP-HEAVY RULES

19.1 Definitions. For purposes of applying the provisions of this Article XIX:

(a) “Key Employee” shall mean, as of any Determination Date (as defined below),
any Employee or former Employee (including any deceased Employee) who, at any
time during the Plan Year that includes the Determination Date, was an officer
of the Company having Annual Compensation greater than $130,000 (as adjusted
under section 416(i)(1) of the Code for Plan Years beginning on or after
January 1, 2003), a 5-percent owner of the Company, or a 1-percent owner of the
Company having Annual Compensation of more than $150,000. For this purpose,
Annual Compensation means compensation within the meaning of Section 6.5(b)(iv)
of the Plan. The determination of who is a Key Employee will be made in
accordance with section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder. The constructive
ownership rules of Section 318 of the Code will apply to determine ownership in
the Company.

(b) “Non-Key Employee” is an Employee who does not meet the definition of Key
Employee.

(c) “Required Aggregation Group” means:

(i) Each qualified plan of the Company or an Affiliated Entity (as defined
below) in which at least one (1) Key Employee participates or participated at
any time during the Plan Year that includes the Determination Date, or during
the preceding four Plan Years (regardless of whether the plan has terminated);
and

(ii) Any other qualified plan of the Company that enables a plan described in
(1) to meet the requirements of Section 401(a)(4) or Section 410 of the Code.

(d) “Permissive Aggregation Group” is the Required Aggregation Group plus any
other qualified plans maintained by the Company, but only if such group would
satisfy in the aggregate the requirements of Section 401(a)(4) and Section 410
of the Code. The Committee shall determine which plans to take into account in
determining the Permissive Aggregation Group.

(e) “Determination Date” for any Plan Year is the last day of the preceding Plan
Year or, in the case of the first Plan Year of the Plan, the last day of that
Plan Year.

(f) “Five Percent (5%) Owner” is any person who owns more than five percent
(5%) of the outstanding stock of the Company or stock possessing more than five
percent (5%) of the total combined voting power of all stock of the Company.

(g) “One Percent (1%) Owner” is any person who owns more than one percent
(1%) of the outstanding stock of the Company or stock possessing more than one
percent (1%) of the total combined voting power of all stock of the Company.

(h) “Affiliated Entity” shall mean all the members of (i) a controlled group of
corporations as defined in Section 414(b) of the Code; (ii) a commonly
controlled group of trades or businesses (whether or not incorporated) as
defined in Section 414(c) of the Code; (iii) an affiliated service group as
defined in Section 414(m) of the Code of which the Company is a part; or (iv) a
group of entities required to be aggregated pursuant to Section 414(o) of the
Code and the regulations issued thereunder.

 

51



--------------------------------------------------------------------------------

19.2 Determination of Top-Heavy Status. The Plan is top heavy for a Plan Year if
the top heavy ratio as of the Determination Date (as defined in Section 19.1
above) exceeds sixty percent (60%). The top heavy ratio is a fraction, the
numerator of which is the sum of the present value of the Individual Accounts of
all Key Employees (as defined in Section 19.1 above) as of the Determination
Date and the denominator of which is a similar sum determined for all Employees
in the Plan. The present value of the Individual Account balance of an Employee
as of the Determination Date shall be increased by the distributions made with
respect to the Employee under the Plan and any plan aggregated with the Plan
under section 416(g)(2) of the Code during the 1-year period ending on the
Determination Date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.” The Individual Account of any individual who has not
performed services for the Employer during the 1-year period ending on the
Determination Date shall not be taken into account. The Committee shall
calculate the top heavy ratio without regard to any Non Key Employee (as defined
in Section 19.1 above) who was formerly a Key Employee. The Committee shall
calculate the top heavy ratio, including the extent to which it must take into
account distributions, rollovers and transfers, in accordance with Section 416
of the Code and the regulations under that Code Section.

If the Company maintains other qualified plans (including a simplified employee
pension plan), this Plan is top-heavy only if it is part of the Required
Aggregation Group (as defined in Section 19. 1 above), and the top-heavy ratio
for both the Required Aggregation Group and the Permissive Aggregation Group (as
defined in Section 19.1 above) exceeds sixty percent (60%). The Committee will
calculate the top-heavy ratio in the same manner as required by the first
paragraph of this Section 19.2, taking into account all plans within the
aggregation group. The Committee shall calculate the present value of accrued
benefits and the other amounts the Committee must take into account under
defined benefit plans or simplified employee pension plans included within the
group, in accordance with the terms of those plans, Section 416 of the Code, and
the regulations under that Code Section. The Committee shall calculate the
top-heavy ratio with reference to the Determination Dates that fall within the
same calendar year.

19.3 Minimum Company Contribution. Notwithstanding anything contained herein to
the contrary, for any Plan Year in which this Plan is determined to be top-heavy
(as determined under Section 19.2 hereof), each Non-Key Employee who is an
eligible Member shall be entitled to a supplemental contribution equal to three
percent (3%) of such Non-Key Employee’s Annual Compensation, reduced by the
amount of Qualified Nonelective Contributions, if any, allocated to his Salary
Reduction Contribution Account for the applicable Plan Year. For purposes of
this Section 19.3, an eligible Member is a Non-Key Employee who is employed by
the Company on the last day of the applicable Plan Year.

 

52



--------------------------------------------------------------------------------

The percentage referred to in the preceding paragraph shall not exceed the
percentage of Annual Compensation at which Company contributions, including
Salary Reduction Contributions, are made or allocated under this Plan, and all
other qualified defined contribution plans maintained by the Company, to the Key
Employee for whom such percentage is the largest; provided, however, this
sentence shall not apply if the Plan is required to be included in an
Aggregation Group and enables a defined benefit plan required to be included in
such group to meet the requirements of Code Sections 401(a)(4) or 410. If the
minimum allocation is made for a Non-Key Employee pursuant to another qualified
plan maintained by the Company, then the minimum allocation requirement will be
considered satisfied for purposes of this Plan. Company Matching Contributions
shall be taken into account for purposes of satisfying the minimum contribution
requirements of Section 416(c)(2) of the Code and the Plan shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Section 401(m) of the Code.

ARTICLE XX

FIDUCIARY PROVISIONS

20.1 General Allocation of Duties. Each fiduciary with respect to the Plan shall
have only those specific powers, duties, responsibilities, and obligations as
are specifically given him under the Plan. The board of directors of the Company
shall have the sole responsibility for authorizing its contributions under the
Plan. The Company shall have the sole authority to appoint and remove the
members of the Committee and to amend or terminate this Plan, in whole or in
part. The Committee shall have the sole authority to appoint and remove the
Trustee and Investment Managers. However, neither the board nor the Committee
shall be liable for any acts or omissions of the Trustee or Investment Manager
or be under any obligation to invest or otherwise manage any assets of the Trust
Fund which are subject to the management of the Trustee or Investment Manager.
Except as otherwise specifically provided, the Committee shall have the sole
responsibility for the administration of the Plan, which responsibility is
specifically described herein. Except as otherwise specifically provided, the
Trustee shall have the sole responsibility for the administration, investment,
and management of the assets held under the Plan. It is intended under the Plan
that each fiduciary shall be responsible for the proper exercise of its own
powers, duties, responsibilities, and obligations hereunder and shall not be
responsible for any act or failure to act of another fiduciary, except to the
extent provided by law or as specifically provided herein.

20.2 Fiduciary Duty. Each fiduciary under the Plan shall discharge its duties
and responsibilities with respect to the Plan:

(a) solely in the interest of the Members of the Plan, for the exclusive purpose
of providing benefits to such Members and their Beneficiaries, and defraying
reasonable expenses of administering the Plan;

(b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims;

 

53



--------------------------------------------------------------------------------

(c) by diversifying the investments of the Plan so as to minimize the risk of
large losses, unless under the circumstances it is prudent not to do so; and

(d) in accordance with the documents and instruments governing the Plan insofar
as such documents and instruments are consistent with applicable law.

20.3 Fiduciary Liability. A fiduciary shall not be liable in any way for any
acts or omissions constituting a breach of fiduciary responsibility occurring
prior to the date it becomes a fiduciary or after the date it ceases to be a
fiduciary.

20.4 Co-Fiduciary Liability. A fiduciary shall not be liable for any breach of
fiduciary responsibility by another fiduciary unless:

(a) it participates knowingly in, or knowingly undertakes to conceal, an act or
omission of such other fiduciary, knowing such act or omission is a breach;

(b) by its failure to comply with Section 404(a)(1) of ERISA in the
administration of its specific responsibilities which give rise to its status as
a fiduciary, it has enabled such other fiduciary to commit a breach; or

(c) having knowledge of a breach by such other fiduciary, it fails to make
reasonable efforts under the circumstances to remedy the breach.

20.5 Delegation and Allocation. The Committee may appoint subcommittees,
individuals, or any other agents as it deems advisable and may delegate to any
of such appointees any or all of the powers and duties of the Committee. Such
appointment and delegations must clearly specify the powers and duties
delegated. Upon such appointment and delegation, the delegating Committee
members shall have no liability for the acts or omissions of any such delegate,
as long as the delegating Committee members do not violate their fiduciary
responsibility in making or continuing such delegation.

IN WITNESS WHEREOF, Southwest Airlines Co. has caused its corporate seal to be
affixed hereto and these presents to be duly executed in its name and behalf by
its proper officers thereunto duly authorized this 18th day of September, 2008.

 

SOUTHWEST AIRLINES CO. By:    /s/ Gary C. Kelly   Gary C. Kelly, Chief Executive
Officer

 

54